Exhibit 10.3

CERTIFICATE OF DESIGNATION OF THE RELATIVE RIGHTS AND PREFERENCES
OF THE
SERIES B CONVERTIBLE PREFERRED STOCK
OF
NASCENT WINE COMPANY, INC.

The undersigned, the Chief Executive Officer of Nascent Wine Company, Inc., a
Nevada corporation (the “Company”), in accordance with the provisions of the
Nevada Revised Statutes, does hereby certify that, pursuant to the authority
conferred upon the Board of Directors by the Articles of Incorporation of the
Company, the following resolution creating a series of preferred stock,
designated as Series B Convertible Preferred Stock, was duly adopted on June 29,
2007, as follows:

RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board of Directors of the Company by provisions of the Articles of Incorporation
of the Company (the “Articles of Incorporation”), there hereby is created out of
the shares of the Company’s preferred stock, par value $0.001 per share, of the
Company authorized in Article IV of the Articles of Incorporation (the
“Preferred Stock”), a series of Preferred Stock of the Company, to be named
“Series B Convertible Preferred Stock,” consisting of Three Hundred Seventy Five
Thousand (375,000) shares, which series shall have the following designations,
powers, preferences and relative and other special rights and the following
qualifications, limitations and restrictions:


1.             ­DESIGNATION AND RANK.  THE DESIGNATION OF SUCH SERIES OF THE
PREFERRED STOCK SHALL BE THE SERIES B CONVERTIBLE PREFERRED STOCK, PAR VALUE
$0.001 PER SHARE (THE “SERIES B PREFERRED STOCK”).  THE MAXIMUM NUMBER OF SHARES
OF SERIES B PREFERRED STOCK SHALL BE THREE HUNDRED SEVENTY FIVE THOUSAND
(375,000) SHARES.  THE SERIES B PREFERRED STOCK SHALL RANK SENIOR TO THE
COMPANY’S COMMON STOCK, PAR VALUE $0.001 PER SHARE (THE “COMMON STOCK”), AND TO
ALL OTHER CLASSES AND SERIES OF EQUITY SECURITIES OF THE COMPANY WHICH BY THEIR
TERMS DO NOT RANK SENIOR TO THE SERIES B PREFERRED STOCK (“JUNIOR STOCK”).  THE
SERIES B PREFERRED STOCK SHALL BE SUBORDINATE TO AND RANK JUNIOR TO ALL
INDEBTEDNESS OF THE COMPANY NOW OR HEREAFTER OUTSTANDING.  THE SERIES B
PREFERRED STOCK SHALL BE ISSUED ONLY UPON THE EXERCISE OF SERIES B WARRANTS (THE
“SERIES B WARRANTS”) OF THE COMPANY ISSUED ON JULY 3, 2007 (THE “ORIGINAL ISSUE
DATE”).


2.             ­DIVIDENDS.


(A)           PAYMENT OF DIVIDENDS.  COMMENCING ON THE DATE OF THE INITIAL
ISSUANCE (THE “ISSUANCE DATE”) OF THE SERIES B PREFERRED STOCK AND CONTINUING
FOR A PERIOD OF THREE (3) YEARS FOLLOWING THE ISSUANCE DATE, THE HOLDERS OF
RECORD OF SHARES OF SERIES B PREFERRED STOCK SHALL BE ENTITLED TO RECEIVE, OUT
OF ANY ASSETS AT THE TIME LEGALLY AVAILABLE THEREFOR AND AS DECLARED BY THE
BOARD OF DIRECTORS, DIVIDENDS AT THE RATE OF FIFTEEN PERCENT (15%) OF THE STATED
LIQUIDATION PREFERENCE AMOUNT (AS DEFINED IN SECTION 4 HEREOF) PER SHARE PER
ANNUM (THE “DIVIDEND PAYMENT”), PAYABLE QUARTERLY (UNLESS CONVERTED BY THE
HOLDER PURSUANT TO SECTION 5(A) HEREOF PRIOR TO THE DATE THE APPLICABLE DIVIDEND
PAYMENT IS DUE) ON THE FIRST BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER
OF EACH YEAR IN ADDITIONAL SHARES OF SERIES B PREFERRED STOCK.  THE NUMBER OF
SHARES OF SERIES B PREFERRED STOCK TO BE ISSUED TO THE HOLDER SHALL BE AN AMOUNT


--------------------------------------------------------------------------------



EQUAL TO THE QUOTIENT OF (I) THE DIVIDEND PAYMENT DIVIDED BY (II) THE
LIQUIDATION PREFERENCE AMOUNT (AS DEFINED IN SECTION 4 BELOW) PER SHARE OF THE
SERIES B PREFERRED STOCK.  ANY SHARES OF SERIES B PREFERRED STOCK ISSUED AS A
DIVIDEND PAYMENT SHALL HAVE PIGGYBACK REGISTRATION RIGHTS IF NOT OTHERWISE
REGISTERED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT.  IN THE CASE OF
SHARES OF SERIES B PREFERRED STOCK OUTSTANDING FOR LESS THAN A FULL QUARTER,
DIVIDENDS SHALL BE PRO RATED BASED ON THE PORTION OF EACH QUARTER DURING WHICH
SUCH SHARES ARE OUTSTANDING.  DIVIDENDS ON THE SERIES B PREFERRED STOCK SHALL BE
CUMULATIVE, SHALL ACCRUE AND BE PAYABLE QUARTERLY.  DIVIDENDS ON THE SERIES B
PREFERRED STOCK ARE PRIOR AND IN PREFERENCE TO ANY DECLARATION OR PAYMENT OF ANY
DISTRIBUTION (AS DEFINED BELOW) ON ANY OUTSTANDING SHARES OF JUNIOR STOCK.  SUCH
DIVIDENDS SHALL ACCRUE ON EACH SHARE OF SERIES B PREFERRED STOCK FROM DAY TO DAY
WHETHER OR NOT EARNED OR DECLARED SO THAT IF SUCH DIVIDENDS WITH RESPECT TO ANY
PREVIOUS DIVIDEND PERIOD AT THE RATE PROVIDED FOR HEREIN HAVE NOT BEEN PAID ON,
OR DECLARED AND SET APART FOR, ALL SHARES OF SERIES B PREFERRED STOCK AT THE
TIME OUTSTANDING, THE DEFICIENCY SHALL BE FULLY PAID ON, OR DECLARED AND SET
APART FOR, SUCH SHARES ON A PRO RATA BASIS WITH ALL OTHER EQUITY SECURITIES OF
THE COMPANY RANKING PARI PASSU WITH THE SERIES B PREFERRED STOCK AS TO THE
PAYMENT OF DIVIDENDS BEFORE ANY DISTRIBUTION SHALL BE PAID ON, OR DECLARED AND
SET APART FOR JUNIOR STOCK.


(B)           SO LONG AS ANY SHARES OF SERIES B PREFERRED STOCK ARE OUTSTANDING,
THE COMPANY SHALL NOT DECLARE, PAY OR SET APART FOR PAYMENT ANY DIVIDEND OR MAKE
ANY DISTRIBUTION ON ANY JUNIOR STOCK (OTHER THAN DIVIDENDS OR DISTRIBUTIONS
PAYABLE IN ADDITIONAL SHARES OF JUNIOR STOCK), UNLESS AT THE TIME OF SUCH
DIVIDEND OR DISTRIBUTION THE COMPANY SHALL HAVE PAID ALL ACCRUED AND UNPAID
DIVIDENDS ON THE OUTSTANDING SHARES OF SERIES B PREFERRED STOCK.


(C)           IN THE EVENT OF A DISSOLUTION, LIQUIDATION OR WINDING UP OF THE
COMPANY PURSUANT TO SECTION 4 HEREOF, ALL ACCRUED AND UNPAID DIVIDENDS ON THE
SERIES B PREFERRED STOCK SHALL BE PAYABLE ON THE DATE OF PAYMENT OF THE
PREFERENTIAL AMOUNT TO THE HOLDERS OF SERIES B PREFERRED STOCK. IN THE EVENT OF
(I) A MANDATORY REDEMPTION PURSUANT TO SECTION 9 HEREOF OR (II) A REDEMPTION
UPON THE OCCURRENCE OF A MAJOR TRANSACTION (AS DEFINED IN SECTION 8(C) HEREOF)
OR A TRIGGERING EVENT (AS DEFINED IN SECTION 8(D) HEREOF), ALL ACCRUED AND
UNPAID DIVIDENDS ON THE SERIES B PREFERRED STOCK SHALL BE PAYABLE ON THE DATE OF
SUCH REDEMPTION.  IN THE EVENT OF A VOLUNTARY CONVERSION PURSUANT TO SECTION
5(A) HEREOF, ALL ACCRUED AND UNPAID DIVIDENDS ON THE SERIES B PREFERRED STOCK
BEING CONVERTED SHALL BE PAYABLE ON THE VOLUNTARY CONVERSION DATE (AS DEFINED IN
SECTION 5(B)(I) HEREOF).


(D)           FOR PURPOSES HEREOF, UNLESS THE CONTEXT OTHERWISE REQUIRES,
“DISTRIBUTION” SHALL MEAN THE TRANSFER OF CASH OR PROPERTY WITHOUT
CONSIDERATION, WHETHER BY WAY OF DIVIDEND OR OTHERWISE, PAYABLE OTHER THAN IN
SHARES OF COMMON STOCK OR OTHER EQUITY SECURITIES OF THE COMPANY, OR THE
PURCHASE OR REDEMPTION OF SHARES OF THE COMPANY (OTHER THAN REDEMPTIONS SET
FORTH IN SECTION 8 BELOW OR REPURCHASES OF COMMON STOCK HELD BY EMPLOYEES OR
CONSULTANTS OF THE COMPANY UPON TERMINATION OF THEIR EMPLOYMENT OR SERVICES
PURSUANT TO AGREEMENTS PROVIDING FOR SUCH REPURCHASE OR UPON THE CASHLESS
EXERCISE OF OPTIONS HELD BY EMPLOYEES OR CONSULTANTS) FOR CASH OR PROPERTY.


(E)           THE COMPANY SHALL NOT DECLARE, PAY OR SET ASIDE ANY DIVIDENDS ON
SHARES OF ANY OTHER CLASS OR SERIES OF CAPITAL STOCK OF THE COMPANY (OTHER THAN
DIVIDENDS ON SHARES OF COMMON STOCK PAYABLE IN SHARES OF COMMON STOCK IN EACH
CASE SUBJECT TO ADJUSTMENT AS

2


--------------------------------------------------------------------------------



PROVIDED IN SECTION 4(E)(II)) UNLESS (IN ADDITION TO THE OBTAINING OF ANY
CONSENTS REQUIRED ELSEWHERE IN THIS CERTIFICATE OF DESIGNATION AND THE ARTICLES
OF INCORPORATION) THE HOLDERS OF THE SERIES B PREFERRED STOCK THEN OUTSTANDING
SHALL FIRST RECEIVE, OR SIMULTANEOUSLY RECEIVE, A DIVIDEND ON EACH OUTSTANDING
SHARE OF SERIES B PREFERRED STOCK IN AN AMOUNT AT LEAST EQUAL TO (I) IN THE CASE
OF A DIVIDEND ON COMMON STOCK OR ANY CLASS OR SERIES THAT IS CONVERTIBLE INTO
COMMON STOCK, THAT DIVIDEND PER SHARE OF SERIES B PREFERRED STOCK AS WOULD EQUAL
THE PRODUCT OF (A) THE DIVIDEND PAYABLE ON EACH SHARE OF SUCH CLASS OR SERIES
DETERMINED, IF APPLICABLE, AS IF ALL SHARES OF SUCH CLASS OR SERIES HAD BEEN
CONVERTED INTO COMMON STOCK AND (B) THE NUMBER OF SHARES OF COMMON STOCK
ISSUABLE UPON CONVERSION OF A SHARE OF SERIES B PREFERRED STOCK, IN EACH CASE
CALCULATED ON THE RECORD DATE FOR DETERMINATION OF HOLDERS ENTITLED TO RECEIVE
SUCH DIVIDEND (THE “RECORD DATE”) OR (II) IN THE CASE OF A DIVIDEND ON ANY CLASS
OR SERIES THAT IS NOT CONVERTIBLE INTO COMMON STOCK, AT A RATE PER SHARE OF
SERIES B PREFERRED STOCK DETERMINED BY (A) DIVIDING THE AMOUNT OF THE DIVIDEND
PAYABLE ON EACH SHARE OF SUCH CLASS OR SERIES OF CAPITAL STOCK BY THE ORIGINAL
ISSUANCE PRICE OF SUCH CLASS OR SERIES OF CAPITAL STOCK (SUBJECT TO APPROPRIATE
ADJUSTMENT IN THE EVENT OF ANY STOCK DIVIDEND, STOCK SPLIT, COMBINATION OR OTHER
SIMILAR RECAPITALIZATION WITH RESPECT TO SUCH CLASS OR SERIES) AND (B)
MULTIPLYING SUCH FRACTION BY AN AMOUNT EQUAL TO THE SERIES B ORIGINAL ISSUE
PRICE (AS DEFINED BELOW); PROVIDED THAT, IF THE CORPORATION DECLARES, PAYS OR
SETS ASIDE, ON THE SAME DATE, A DIVIDEND ON SHARES OF MORE THAN ONE CLASS OR
SERIES OF CAPITAL STOCK OF THE CORPORATION, THE DIVIDEND PAYABLE TO THE HOLDERS
OF SERIES B PREFERRED STOCK PURSUANT TO THIS SECTION 2 SHALL BE CALCULATED BASED
UPON THE DIVIDEND ON THE CLASS OR SERIES OF CAPITAL STOCK THAT WOULD RESULT IN
THE HIGHEST SERIES B PREFERRED STOCK DIVIDEND.  FOR PURPOSES HEREOF, THE TERM
“DIVIDENDS” INCLUDES ANY PRO RATA DISTRIBUTION BY THE COMPANY, OUT OF FUNDS OF
THE COMPANY LEGALLY AVAILABLE THEREFORE, OF CASH, PROPERTY, SECURITIES
(INCLUDING, BUT NOT LIMITED TO RIGHTS, WARRANTS OR OPTIONS) OR OTHER PROPERTY OR
ASSETS TO THE HOLDERS OF COMMON STOCK, WHETHER OR NOT PAID OUT OF CAPITAL,
SURPLUS OR EARNINGS.  THE “SERIES B ORIGINAL ISSUE PRICE” SHALL MEAN $[      ]
PER SHARE, SUBJECT TO APPROPRIATE ADJUSTMENT IN THE EVENT OF ANY STOCK DIVIDEND,
STOCK SPLIT, COMBINATION OR OTHER SIMILAR RECAPITALIZATION WITH RESPECT TO THE
SERIES B PREFERRED STOCK.


3.             VOTING RIGHTS.


(A)           ­CLASS VOTING RIGHTS.  THE SERIES B PREFERRED STOCK SHALL HAVE THE
FOLLOWING CLASS VOTING RIGHTS (IN ADDITION TO THE VOTING RIGHTS SET FORTH IN
SECTION 3(B) HEREOF).  SO LONG AS ANY SHARES OF THE SERIES B PREFERRED STOCK
REMAIN OUTSTANDING, THE COMPANY SHALL NOT, WITHOUT THE AFFIRMATIVE VOTE OR
CONSENT OF THE HOLDERS OF AT LEAST SEVENTY-FIVE PERCENT (75%) OF THE SHARES OF
THE SERIES B PREFERRED STOCK OUTSTANDING AT THE TIME, GIVEN IN PERSON OR BY
PROXY, EITHER IN WRITING OR AT A MEETING, IN WHICH THE HOLDERS OF THE SERIES B
PREFERRED STOCK VOTE SEPARATELY AS A CLASS: (I) AUTHORIZE, CREATE, ISSUE OR
INCREASE THE AUTHORIZED OR ISSUED AMOUNT OF ANY CLASS OR SERIES OF STOCK,
INCLUDING BUT NOT LIMITED TO THE ISSUANCE OF ANY MORE SHARES OF PREFERRED STOCK,
RANKING PARI PASSU OR SENIOR TO THE SERIES B PREFERRED STOCK, WITH RESPECT TO
THE DISTRIBUTION OF ASSETS ON LIQUIDATION, DISSOLUTION OR WINDING UP OF THE
COMPANY, THE PAYMENT OF DIVIDENDS AND REDEMPTION RIGHTS; (II) AMEND, ALTER,
CHANGE OR REPEAL (OR CAUSE TO BE AMENDED, ALTERED, CHANGED OR REPEALED) THE
PROVISIONS OF THE SERIES B PREFERRED STOCK, WHETHER BY MERGER, CONSOLIDATION OR
OTHERWISE, SO AS TO ADVERSELY AFFECT ANY RIGHT, PREFERENCE, PRIVILEGE OR VOTING
POWER OF THE SERIES B PREFERRED STOCK; (III) DECLARE, PAY DIVIDENDS OR MAKE ANY
OTHER DISTRIBUTION TO HOLDERS OF SHARES OF CAPITAL STOCK OR REDEEM OR REPURCHASE
OR OTHERWISE ACQUIRE ANY SHARES OF

3


--------------------------------------------------------------------------------



CAPITAL STOCK, OTHER THAN AS REQUIRED BY LAW OR BY AGREEMENTS IN EXISTENCE ON
THE DATE HEREOF WITH EMPLOYEES OR CONSULTANTS OF THE COMPANY REQUIRING OR
PERMITTING THE REDEMPTION OR REPURCHASE OF SHARES OF CAPITAL STOCK; (IV) AMEND,
ALTER, CHANGE OR REPEAL (OR CAUSE TO BE AMENDED, ALTERED, CHANGED OR REPEALED)
THE ARTICLES OF INCORPORATION OR BY-LAWS OF THE COMPANY, WHETHER BY MERGER,
CONSOLIDATION OR OTHERWISE, SO AS TO ADVERSELY AFFECT ANY RIGHT, PREFERENCE,
PRIVILEGE OR VOTING POWER OF THE SERIES B PREFERRED STOCK; (V) EFFECT ANY
DISTRIBUTION WITH RESPECT TO JUNIOR STOCK OTHER THAN AS PERMITTED HEREBY; (VI)
RECLASSIFY THE COMPANY’S OUTSTANDING SECURITIES; (VII) VOLUNTARILY FILE FOR
BANKRUPTCY, LIQUIDATE THE COMPANY’S ASSETS OR MAKE AN ASSIGNMENT FOR THE BENEFIT
OF THE COMPANY’S CREDITORS OR WIND-UP THE AFFAIRS OF THE COMPANY; (VIII)
MATERIALLY CHANGE THE NATURE OF THE COMPANY’S BUSINESS; (IX) INCREASE THE NUMBER
OF SHARES TO BE RESERVED FOR ISSUANCE UNDER ANY COMPENSATION PLAN OF THE
COMPANY; (X) MAKE ANY LOAN OR ENTER INTO ANY AGREEMENTS, ARRANGEMENTS OR OTHER
CONTINUING TRANSACTIONS BETWEEN (A) THE COMPANY OR ANY SUBSIDIARY ON THE ONE
HAND, AND (B) ON THE OTHER HAND, ANY OFFICER, EMPLOYEE, CONSULTANT OR DIRECTOR
OF THE COMPANY, OR ANY OF ITS SUBSIDIARIES, OR ANY PERSON OWNING ANY CAPITAL
STOCK OF THE COMPANY OR ANY SUBSIDIARY OR ANY MEMBER OF THE IMMEDIATE FAMILY OF
SUCH OFFICER, EMPLOYEE, CONSULTANT, DIRECTOR OR STOCKHOLDER OR ANY CORPORATION
OR OTHER ENTITY CONTROLLED BY SUCH OFFICER, EMPLOYEE, CONSULTANT, DIRECTOR OR
STOCKHOLDER, OR A MEMBER OF THE IMMEDIATE FAMILY OF SUCH OFFICER, EMPLOYEE,
CONSULTANT, DIRECTOR OR STOCKHOLDER; INCUR, ASSUME OR GUARANTEE ANY INDEBTEDNESS
FOR BORROWED MONEY; (XI) CREATE, OR AUTHORIZE THE CREATION OF, OR ISSUE OR
PURCHASE, OR AUTHORIZE THE ISSUANCE OR PURCHASE OF, ANY EQUITY OR DEBT
SECURITIES; (XII) ENTER INTO ANY MERGER, REORGANIZATION, CONSOLIDATION OR SALE
OF SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY WITH ANOTHER CORPORATION OR
OTHER ENTITY OR OTHER ACQUISITION OF THE COMPANY; OR (XIII) CREATE ANY
SUBSIDIARY OF THE COMPANY; AND (XIV) ALTER OR CHANGE IN ANY WAY THE COMPENSATION
OF THE COMPANY’S SENIOR MANAGEMENT.


(B)           ­GENERAL VOTING RIGHTS.  THE HOLDER OF EACH SHARE OF SERIES B
PREFERRED STOCK SHALL BE ENTITLED TO THE NUMBER OF VOTES EQUAL TO THE NUMBER OF
SHARES OF COMMON STOCK INTO WHICH SUCH SHARE OF SERIES B PREFERRED STOCK COULD
BE CONVERTED FOR PURPOSES OF DETERMINING THE SHARES ENTITLED TO VOTE AT ANY
REGULAR, ANNUAL OR SPECIAL MEETING OF STOCKHOLDERS OF THE COMPANY, AND SHALL
HAVE VOTING RIGHTS AND POWERS EQUAL TO THE VOTING RIGHTS AND POWERS OF THE
COMMON STOCK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN OR AS REQUIRED BY
LAW, VOTING TOGETHER WITH THE COMMON STOCK AS A SINGLE CLASS) AND SHALL BE
ENTITLED TO NOTICE OF ANY STOCKHOLDERS’ MEETING IN ACCORDANCE WITH THE BYLAWS OF
THE COMPANY.  FRACTIONAL VOTES SHALL NOT, HOWEVER, BE PERMITTED AND ANY
FRACTIONAL VOTING RIGHTS RESULTING FROM THE ABOVE FORMULA (AFTER AGGREGATING ALL
SHARES INTO WHICH SHARES OF SERIES B PREFERRED STOCK HELD BY EACH HOLDER COULD
BE CONVERTED) SHALL BE ROUNDED TO THE NEAREST WHOLE NUMBER (WITH ONE-HALF BEING
ROUNDED UPWARD).


4.             ­LIQUIDATION PREFERENCE.


(A)           IN THE EVENT OF THE LIQUIDATION, DISSOLUTION OR WINDING UP OF THE
AFFAIRS OF THE COMPANY, WHETHER VOLUNTARY OR INVOLUNTARY, THE HOLDERS OF SHARES
OF SERIES B PREFERRED STOCK THEN OUTSTANDING SHALL BE ENTITLED TO RECEIVE, OUT
OF THE ASSETS OF THE COMPANY AVAILABLE FOR DISTRIBUTION TO ITS STOCKHOLDERS, AN
AMOUNT EQUAL TO THE SERIES B ORIGINAL ISSUE PRICE PER SHARE (THE “LIQUIDATION
PREFERENCE AMOUNT”) OF THE SERIES B PREFERRED STOCK PLUS ANY ACCRUED AND UNPAID
DIVIDENDS BEFORE ANY PAYMENT SHALL BE MADE OR ANY ASSETS DISTRIBUTED TO THE
HOLDERS OF THE COMMON STOCK OR ANY OTHER JUNIOR STOCK.  IF THE ASSETS OF THE
COMPANY ARE NOT SUFFICIENT TO PAY IN FULL THE LIQUIDATION PREFERENCE AMOUNT
PAYABLE TO THE HOLDERS OF OUTSTANDING SHARES OF THE

4


--------------------------------------------------------------------------------



SERIES B PREFERRED STOCK AND ANY SERIES OF PREFERRED STOCK OR ANY OTHER CLASS OF
STOCK RANKING PARI PASSU, AS TO RIGHTS ON LIQUIDATION, DISSOLUTION OR WINDING
UP, WITH THE SERIES B PREFERRED STOCK, THEN ALL OF SAID ASSETS WILL BE
DISTRIBUTED AMONG THE HOLDERS OF THE SERIES B PREFERRED STOCK AND THE OTHER
CLASSES OF STOCK RANKING PARI PASSU WITH THE SERIES B PREFERRED STOCK, IF ANY,
RATABLY IN ACCORDANCE WITH THE RESPECTIVE AMOUNTS THAT WOULD BE PAYABLE ON SUCH
SHARES IF ALL AMOUNTS PAYABLE THEREON WERE PAID IN FULL.  THE LIQUIDATION
PAYMENT WITH RESPECT TO EACH OUTSTANDING FRACTIONAL SHARE OF SERIES B PREFERRED
STOCK SHALL BE EQUAL TO A RATABLY PROPORTIONATE AMOUNT OF THE LIQUIDATION
PAYMENT WITH RESPECT TO EACH OUTSTANDING SHARE OF SERIES B PREFERRED STOCK.  ALL
PAYMENTS FOR WHICH THIS SECTION 4(A) PROVIDES SHALL BE IN CASH, PROPERTY (VALUED
AT ITS FAIR MARKET VALUE AS DETERMINED BY AN INDEPENDENT APPRAISER REASONABLY
ACCEPTABLE TO THE HOLDERS OF A MAJORITY OF THE SERIES B PREFERRED STOCK) OR A
COMBINATION THEREOF; PROVIDED, HOWEVER, THAT NO CASH SHALL BE PAID TO HOLDERS OF
JUNIOR STOCK UNLESS EACH HOLDER OF THE OUTSTANDING SHARES OF SERIES B PREFERRED
STOCK HAS BEEN PAID IN CASH THE FULL LIQUIDATION PREFERENCE AMOUNT TO WHICH SUCH
HOLDER IS ENTITLED AS PROVIDED HEREIN.  AFTER PAYMENT OF THE FULL LIQUIDATION
PREFERENCE AMOUNT TO WHICH EACH HOLDER IS ENTITLED, SUCH HOLDERS OF SHARES OF
SERIES B PREFERRED STOCK WILL NOT BE ENTITLED TO ANY FURTHER PARTICIPATION AS
SUCH IN ANY DISTRIBUTION OF THE ASSETS OF THE COMPANY.


(B)           A CONSOLIDATION OR MERGER OF THE COMPANY WITH OR INTO ANY OTHER
CORPORATION OR CORPORATIONS, OR A SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS
OF THE COMPANY, OR THE EFFECTUATION BY THE COMPANY OF A TRANSACTION OR SERIES OF
RELATED TRANSACTIONS IN WHICH MORE THAN 50% OF THE VOTING SHARES OF THE COMPANY
IS DISPOSED OF OR CONVEYED, SHALL NOT BE DEEMED TO BE A LIQUIDATION,
DISSOLUTION, OR WINDING UP WITHIN THE MEANING OF THIS SECTION 4.  IN THE EVENT
OF THE MERGER OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER CORPORATION,
THE SERIES B PREFERRED STOCK SHALL MAINTAIN ITS DESIGNATIONS, RELATIVE POWERS,
PREFERENCES AND RELATIVE AND OTHER SPECIAL RIGHTS PROVIDED FOR HEREIN AND NO
MERGER SHALL RESULT WHICH IS INCONSISTENT THEREWITH.


(C)           WRITTEN NOTICE OF ANY VOLUNTARY OR INVOLUNTARY LIQUIDATION,
DISSOLUTION OR WINDING UP OF THE AFFAIRS OF THE COMPANY, STATING A PAYMENT DATE
AND THE PLACE WHERE THE DISTRIBUTABLE AMOUNTS SHALL BE PAYABLE, SHALL BE GIVEN
BY MAIL, POSTAGE PREPAID, NO LESS THAN FORTY-FIVE (45) DAYS PRIOR TO THE PAYMENT
DATE STATED THEREIN, TO THE HOLDERS OF RECORD OF THE SERIES B PREFERRED STOCK AT
THEIR RESPECTIVE ADDRESSES AS THE SAME SHALL APPEAR ON THE BOOKS OF THE COMPANY.


5.             ­CONVERSION.  THE HOLDER OF SERIES B PREFERRED STOCK SHALL HAVE
THE FOLLOWING CONVERSION RIGHTS (THE “CONVERSION RIGHTS”):


(A)           ­RIGHT TO CONVERT.  AT ANY TIME AND FROM TIME TO TIME ON OR AFTER
THE ISSUANCE DATE, THE HOLDER OF ANY SUCH SHARES OF SERIES B PREFERRED STOCK
MAY, AT SUCH HOLDER’S OPTION AND WITHOUT THE PAYMENT OF ADDITIONAL CONSIDERATION
BY THE HOLDER THEREOF ELECT TO CONVERT (A “CONVERSION”) ALL OR ANY PORTION OF
THE SHARES OF SERIES B PREFERRED STOCK HELD BY SUCH PERSON INTO A NUMBER OF
FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK EQUAL TO THE QUOTIENT OF (I)
THE LIQUIDATION PREFERENCE AMOUNT OF THE SHARES OF SERIES B PREFERRED STOCK
BEING CONVERTED BY (II) THE CONVERSION PRICE (AS DEFINED IN SECTION 5(D) BELOW)
THEN IN EFFECT AS OF THE DATE OF THE DELIVERY BY SUCH HOLDER OF ITS NOTICE OF
ELECTION TO CONVERT.  IN THE EVENT OF A NOTICE OF REDEMPTION

5


--------------------------------------------------------------------------------



OF ANY SHARES OF SERIES B PREFERRED STOCK PURSUANT TO SECTION 8 HEREOF, THE
CONVERSION RIGHTS OF THE SHARES DESIGNATED FOR REDEMPTION SHALL TERMINATE AT THE
CLOSE OF BUSINESS ON THE LAST FULL DAY PRECEDING THE DATE FIXED FOR REDEMPTION,
UNLESS THE REDEMPTION PRICE IS NOT PAID ON SUCH REDEMPTION DATE, IN WHICH CASE
THE CONVERSION RIGHTS FOR SUCH SHARES SHALL CONTINUE UNTIL SUCH PRICE IS PAID IN
FULL.  IN THE EVENT OF A LIQUIDATION, DISSOLUTION OR WINDING UP OF THE COMPANY,
THE CONVERSION RIGHTS SHALL TERMINATE AT THE CLOSE OF BUSINESS ON THE LAST FULL
DAY PRECEDING THE DATE FIXED FOR THE PAYMENT OF ANY SUCH AMOUNTS DISTRIBUTABLE
ON SUCH EVENT TO THE HOLDERS OF SERIES B PREFERRED STOCK.  IN THE EVENT OF SUCH
A REDEMPTION OR LIQUIDATION, DISSOLUTION OR WINDING UP, THE COMPANY SHALL
PROVIDE TO EACH HOLDER OF SHARES OF SERIES B PREFERRED STOCK NOTICE OF SUCH
REDEMPTION OR LIQUIDATION, DISSOLUTION OR WINDING UP, WHICH NOTICE SHALL (I) BE
SENT AT LEAST FIFTEEN (15) DAYS PRIOR TO THE TERMINATION OF THE CONVERSION
RIGHTS (OR, IF THE COMPANY OBTAINS LESSER NOTICE THEREOF, THEN AS PROMPTLY AS
POSSIBLE AFTER THE DATE THAT IT HAS OBTAINED NOTICE THEREOF) AND (II) STATE THE
AMOUNT PER SHARE OF SERIES B PREFERRED STOCK THAT WILL BE PAID OR DISTRIBUTED ON
SUCH REDEMPTION OR LIQUIDATION, DISSOLUTION OR WINDING UP, AS THE CASE MAY BE.


(B)           ­MECHANICS OF CONVERSION.  THE CONVERSION OF SERIES B PREFERRED
STOCK SHALL BE CONDUCTED IN THE FOLLOWING MANNER:


(I)            ­HOLDER’S DELIVERY REQUIREMENTS.  TO CONVERT SERIES B PREFERRED
STOCK INTO FULL SHARES OF COMMON STOCK ON ANY DATE (THE “CONVERSION DATE”), THE
HOLDER THEREOF SHALL (A) TRANSMIT BY FACSIMILE (OR OTHERWISE DELIVER), FOR
RECEIPT ON OR PRIOR TO 5:00 P.M., NEW YORK TIME ON SUCH DATE, A COPY OF A FULLY
EXECUTED NOTICE OF CONVERSION IN THE FORM ATTACHED HERETO AS EXHIBIT I (THE
“CONVERSION NOTICE”), TO THE COMPANY AT (619) 661-9735, ATTENTION: SANDRO
PIANCONE OR TO THE LAW OFFICES OF GARY AGRON AT (303) 770-7257, ATTENTION: GARY
AGRON, AND (B) SURRENDER TO A COMMON CARRIER FOR DELIVERY TO THE COMPANY AS SOON
AS PRACTICABLE FOLLOWING SUCH CONVERSION DATE THE ORIGINAL CERTIFICATES
REPRESENTING THE SHARES OF SERIES B PREFERRED STOCK BEING CONVERTED (OR AN
INDEMNIFICATION UNDERTAKING WITH RESPECT TO SUCH SHARES IN THE CASE OF THEIR
LOSS, THEFT OR DESTRUCTION) (THE “PREFERRED STOCK CERTIFICATES”) AND THE
ORIGINALLY EXECUTED CONVERSION NOTICE.


(II)           ­COMPANY’S RESPONSE.  UPON RECEIPT BY THE COMPANY OF A FACSIMILE
COPY OF A CONVERSION NOTICE, THE COMPANY SHALL IMMEDIATELY SEND, VIA FACSIMILE,
A CONFIRMATION OF RECEIPT OF SUCH CONVERSION NOTICE TO SUCH HOLDER FOLLOWED BY A
MAILING BY CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN-RECEIPT
REQUESTED.  UPON RECEIPT BY THE COMPANY OF A COPY OF THE FULLY EXECUTED
CONVERSION NOTICE, THE COMPANY OR ITS DESIGNATED TRANSFER AGENT (THE “TRANSFER
AGENT”), AS APPLICABLE, SHALL, WITHIN THREE (3) BUSINESS DAYS FOLLOWING THE DATE
OF RECEIPT BY THE COMPANY OF THE FULLY EXECUTED CONVERSION NOTICE, ISSUE AND
DELIVER TO THE DEPOSITORY TRUST COMPANY (“DTC”) ACCOUNT ON THE HOLDER’S BEHALF
VIA THE DEPOSIT WITHDRAWAL AGENT COMMISSION SYSTEM (“DWAC”) AS SPECIFIED IN THE
CONVERSION NOTICE, REGISTERED IN THE NAME OF THE HOLDER OR ITS DESIGNEE, FOR THE
NUMBER OF SHARES OF COMMON STOCK TO WHICH THE HOLDER SHALL BE ENTITLED. 
NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, THE COMPANY OR ITS TRANSFER AGENT
SHALL ONLY BE OBLIGATED TO ISSUE AND DELIVER THE SHARES TO THE DTC ON A HOLDER’S
BEHALF VIA DWAC IF A REGISTRATION STATEMENT PROVIDING FOR THE RESALE OF THE
SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE SERIES B PREFERRED STOCK
IS EFFECTIVE.  IF THE NUMBER OF SHARES OF PREFERRED STOCK REPRESENTED BY THE
PREFERRED STOCK CERTIFICATE(S) SUBMITTED FOR CONVERSION IS GREATER THAN THE
NUMBER OF SHARES OF SERIES B PREFERRED STOCK BEING CONVERTED,

6


--------------------------------------------------------------------------------



THEN THE COMPANY SHALL, AS SOON AS PRACTICABLE AND IN NO EVENT LATER THAN THREE
(3) BUSINESS DAYS AFTER RECEIPT OF THE PREFERRED STOCK CERTIFICATE(S) AND AT THE
COMPANY’S EXPENSE, ISSUE AND DELIVER TO THE HOLDER A NEW PREFERRED STOCK
CERTIFICATE REPRESENTING THE NUMBER OF SHARES OF SERIES B PREFERRED STOCK NOT
CONVERTED.


(III)          ­DISPUTE RESOLUTION.  IN THE CASE OF A DISPUTE AS TO THE
ARITHMETIC CALCULATION OF THE NUMBER OF SHARES OF COMMON STOCK TO BE ISSUED UPON
CONVERSION, THE COMPANY SHALL CAUSE ITS TRANSFER AGENT TO PROMPTLY ISSUE TO THE
HOLDER THE NUMBER OF SHARES OF COMMON STOCK THAT IS NOT DISPUTED AND SHALL
SUBMIT THE ARITHMETIC CALCULATIONS TO THE HOLDER VIA FACSIMILE AS SOON AS
POSSIBLE, BUT IN NO EVENT LATER THAN TWO (2) BUSINESS DAYS AFTER RECEIPT OF SUCH
HOLDER’S CONVERSION NOTICE.  IF SUCH HOLDER AND THE COMPANY ARE UNABLE TO AGREE
UPON THE ARITHMETIC CALCULATION OF THE NUMBER OF SHARES OF COMMON STOCK TO BE
ISSUED UPON SUCH CONVERSION WITHIN ONE (1) BUSINESS DAY OF SUCH DISPUTED
ARITHMETIC CALCULATION BEING SUBMITTED TO THE HOLDER, THEN THE COMPANY SHALL
WITHIN ONE (1) BUSINESS DAY SUBMIT VIA FACSIMILE THE DISPUTED ARITHMETIC
CALCULATION OF THE NUMBER OF SHARES OF COMMON STOCK TO BE ISSUED UPON SUCH
CONVERSION TO THE COMPANY’S INDEPENDENT, OUTSIDE ACCOUNTANT.  THE COMPANY SHALL
CAUSE THE ACCOUNTANT TO PERFORM THE CALCULATIONS AND NOTIFY THE COMPANY AND THE
HOLDER OF THE RESULTS NO LATER THAN SEVENTY-TWO (72) HOURS FROM THE TIME IT
RECEIVES THE DISPUTED CALCULATIONS.  SUCH ACCOUNTANT’S CALCULATION SHALL BE
BINDING UPON ALL PARTIES ABSENT MANIFEST ERROR.  THE REASONABLE EXPENSES OF SUCH
ACCOUNTANT IN MAKING SUCH DETERMINATION SHALL BE PAID BY THE COMPANY, IN THE
EVENT THE HOLDER’S CALCULATION WAS CORRECT, OR BY THE HOLDER, IN THE EVENT THE
COMPANY’S CALCULATION WAS CORRECT, OR EQUALLY BY THE COMPANY AND THE HOLDER IN
THE EVENT THAT NEITHER THE COMPANY’S OR THE HOLDER’S CALCULATION WAS CORRECT. 
THE PERIOD OF TIME IN WHICH THE COMPANY IS REQUIRED TO EFFECT CONVERSIONS OR
REDEMPTIONS UNDER THIS CERTIFICATE OF DESIGNATION SHALL BE TOLLED WITH RESPECT
TO THE SUBJECT CONVERSION OR REDEMPTION PENDING RESOLUTION OF ANY DISPUTE BY THE
COMPANY MADE IN GOOD FAITH AND IN ACCORDANCE WITH THIS SECTION 5(B)(III).


(IV)          ­RECORD HOLDER.  THE PERSON OR PERSONS ENTITLED TO RECEIVE THE
SHARES OF COMMON STOCK ISSUABLE UPON A CONVERSION OF THE SERIES B PREFERRED
STOCK SHALL BE TREATED FOR ALL PURPOSES AS THE RECORD HOLDER OR HOLDERS OF SUCH
SHARES OF COMMON STOCK ON THE CONVERSION DATE.


(V)           ­COMPANY’S FAILURE TO TIMELY CONVERT.  IF WITHIN THREE (3)
BUSINESS DAYS OF THE COMPANY’S RECEIPT OF AN EXECUTED COPY OF THE CONVERSION
NOTICE (SO LONG AS THE APPLICABLE PREFERRED STOCK CERTIFICATES AND ORIGINAL
CONVERSION NOTICE ARE RECEIVED BY THE COMPANY ON OR BEFORE SUCH THIRD BUSINESS
DAY) (THE “DELIVERY DATE”) THE TRANSFER AGENT SHALL FAIL TO ISSUE AND DELIVER TO
A HOLDER THE NUMBER OF SHARES OF COMMON STOCK TO WHICH SUCH HOLDER IS ENTITLED
UPON SUCH HOLDER’S CONVERSION OF THE SERIES B PREFERRED STOCK OR TO ISSUE A NEW
PREFERRED STOCK CERTIFICATE REPRESENTING THE NUMBER OF SHARES OF SERIES B
PREFERRED STOCK TO WHICH SUCH HOLDER IS ENTITLED PURSUANT TO SECTION 5(B)(II) (A
“CONVERSION FAILURE”), IN ADDITION TO ALL OTHER AVAILABLE REMEDIES WHICH SUCH
HOLDER MAY PURSUE HEREUNDER AND UNDER THE SERIES A CONVERTIBLE PREFERRED STOCK
PURCHASE AGREEMENT (THE “PURCHASE AGREEMENT”) AMONG THE COMPANY AND THE INITIAL
HOLDERS OF THE SERIES B PREFERRED STOCK (INCLUDING, WITHOUT LIMITATION,
INDEMNIFICATION PURSUANT TO SECTION 6 THEREOF), THE COMPANY SHALL PAY ADDITIONAL
DAMAGES TO SUCH HOLDER ON EACH BUSINESS DAY AFTER SUCH THIRD (3RD) BUSINESS DAY
THAT SUCH CONVERSION IS NOT TIMELY EFFECTED IN AN AMOUNT EQUAL TO 0.5% OF THE
PRODUCT OF (A) THE SUM OF THE NUMBER OF SHARES

7


--------------------------------------------------------------------------------



OF COMMON STOCK NOT ISSUED TO THE HOLDER ON A TIMELY BASIS PURSUANT TO SECTION
5(B)(II) AND TO WHICH SUCH HOLDER IS ENTITLED AND, IN THE EVENT THE COMPANY HAS
FAILED TO DELIVER A PREFERRED STOCK CERTIFICATE TO THE HOLDER ON A TIMELY BASIS
PURSUANT TO SECTION 5(B)(II), THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON
CONVERSION OF THE SHARES OF SERIES B PREFERRED STOCK REPRESENTED BY SUCH
PREFERRED STOCK CERTIFICATE, AS OF THE LAST POSSIBLE DATE WHICH THE COMPANY
COULD HAVE ISSUED SUCH PREFERRED STOCK CERTIFICATE TO SUCH HOLDER WITHOUT
VIOLATING SECTION 5(B)(II) AND (B) THE CLOSING BID PRICE (AS DEFINED BELOW) OF
THE COMMON STOCK ON THE LAST POSSIBLE DATE WHICH THE COMPANY COULD HAVE ISSUED
SUCH COMMON STOCK AND SUCH PREFERRED STOCK CERTIFICATE, AS THE CASE MAY BE, TO
SUCH HOLDER WITHOUT VIOLATING SECTION 5(B)(II).  IF THE COMPANY FAILS TO PAY THE
ADDITIONAL DAMAGES SET FORTH IN THIS SECTION 5(B)(V) WITHIN FIVE (5) BUSINESS
DAYS OF THE DATE INCURRED, THEN SUCH PAYMENT SHALL BEAR INTEREST AT THE RATE OF
2.0% PER MONTH (PRO RATED FOR PARTIAL MONTHS) UNTIL SUCH PAYMENTS ARE MADE.  THE
TERM “CLOSING BID PRICE” SHALL MEAN, FOR ANY SECURITY AS OF ANY DATE, THE LAST
CLOSING BID PRICE OF SUCH SECURITY ON THE OTC BULLETIN BOARD OR OTHER QUOTATION
VENUE OR PRINCIPAL EXCHANGE ON WHICH SUCH SECURITY IS TRADED AS REPORTED BY
BLOOMBERG, OR, IF NO CLOSING BID PRICE IS REPORTED FOR SUCH SECURITY BY
BLOOMBERG, THE LAST CLOSING TRADE PRICE OF SUCH SECURITY AS REPORTED BY
BLOOMBERG, OR, IF NO LAST CLOSING TRADE PRICE IS REPORTED FOR SUCH SECURITY BY
BLOOMBERG, THE AVERAGE OF THE BID PRICES OF ANY MARKET MAKERS FOR SUCH SECURITY
AS REPORTED IN THE “PINK SHEETS” BY THE NATIONAL QUOTATION BUREAU, INC.  IF THE
CLOSING BID PRICE CANNOT BE CALCULATED FOR SUCH SECURITY ON SUCH DATE ON ANY OF
THE FOREGOING BASES, THE CLOSING BID PRICE OF SUCH SECURITY ON SUCH DATE SHALL
BE THE FAIR MARKET VALUE AS MUTUALLY DETERMINED BY THE COMPANY AND THE HOLDERS
OF A MAJORITY OF THE OUTSTANDING SHARES OF SERIES B PREFERRED STOCK.


(VI)          BUY-IN RIGHTS.  IN ADDITION TO ANY OTHER RIGHTS AVAILABLE TO THE
HOLDERS OF SERIES B PREFERRED STOCK, IF THE COMPANY FAILS TO CAUSE ITS TRANSFER
AGENT TO TRANSMIT TO THE HOLDER A CERTIFICATE OR CERTIFICATES REPRESENTING THE
SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE SERIES B PREFERRED STOCK
ON OR BEFORE THE DELIVERY DATE, AND IF AFTER SUCH DATE THE HOLDER IS REQUIRED BY
ITS BROKER TO PURCHASE (IN AN OPEN MARKET TRANSACTION OR OTHERWISE) SHARES OF
COMMON STOCK TO DELIVER IN SATISFACTION OF A SALE BY THE HOLDER OF THE SHARES OF
COMMON STOCK ISSUABLE UPON CONVERSION OF SERIES B PREFERRED STOCK WHICH THE
HOLDER ANTICIPATED RECEIVING UPON SUCH CONVERSION (A “BUY-IN”), THEN THE COMPANY
SHALL (1) PAY IN CASH TO THE HOLDER THE AMOUNT BY WHICH (X) THE HOLDER’S TOTAL
PURCHASE PRICE (INCLUDING, WITHOUT LIMITATION, BROKERAGE COMMISSIONS, IF ANY)
FOR THE SHARES OF COMMON STOCK SO PURCHASED EXCEEDS (Y) THE AMOUNT OBTAINED BY
MULTIPLYING (A) THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF
SERIES B PREFERRED STOCK THAT THE COMPANY WAS REQUIRED TO DELIVER TO THE HOLDER
IN CONNECTION WITH THE CONVERSION AT ISSUE TIMES (B) THE PRICE AT WHICH THE SELL
ORDER GIVING RISE TO SUCH PURCHASE OBLIGATION WAS EXECUTED, AND (2) AT THE
OPTION OF THE HOLDER, EITHER REINSTATE THE SHARES OF SERIES B PREFERRED STOCK
AND EQUIVALENT NUMBER OF SHARES OF COMMON STOCK FOR WHICH SUCH CONVERSION WAS
NOT HONORED OR DELIVER TO THE HOLDER THE NUMBER OF SHARES OF COMMON STOCK THAT
WOULD HAVE BEEN ISSUED HAD THE COMPANY TIMELY COMPLIED WITH ITS CONVERSION AND
DELIVERY OBLIGATIONS HEREUNDER.  FOR EXAMPLE, IF THE HOLDER PURCHASES COMMON
STOCK HAVING A TOTAL PURCHASE PRICE OF $11,000 TO COVER A BUY-IN WITH RESPECT TO
AN ATTEMPTED CONVERSION OF SHARES OF COMMON STOCK WITH AN AGGREGATE SALE PRICE
GIVING RISE TO SUCH PURCHASE OBLIGATION OF $10,000, UNDER CLAUSE (1) OF THE
IMMEDIATELY PRECEDING SENTENCE THE COMPANY SHALL BE REQUIRED TO PAY TO THE
HOLDER $1,000. THE HOLDER SHALL PROVIDE THE COMPANY WRITTEN NOTICE INDICATING
THE AMOUNTS PAYABLE TO THE HOLDER IN RESPECT OF THE BUY-IN, TOGETHER WITH

8


--------------------------------------------------------------------------------



APPLICABLE CONFIRMATIONS AND OTHER EVIDENCE REASONABLY REQUESTED BY THE
COMPANY.  NOTHING HEREIN SHALL LIMIT A HOLDER’S RIGHT TO PURSUE ANY OTHER
REMEDIES AVAILABLE TO IT HEREUNDER, AT LAW OR IN EQUITY INCLUDING, WITHOUT
LIMITATION, A DECREE OF SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF WITH
RESPECT TO THE COMPANY’S FAILURE TO TIMELY DELIVER CERTIFICATES REPRESENTING
SHARES OF COMMON STOCK UPON CONVERSION OF THE SERIES B PREFERRED STOCK AS
REQUIRED PURSUANT TO THE TERMS HEREOF.


(C)           INTENTIONALLY OMITTED.


(D)           ­CONVERSION PRICE.


(I)            THE TERM “CONVERSION PRICE” SHALL MEAN $[    ], SUBJECT TO
ADJUSTMENT UNDER SECTION 5(E) HEREOF.  NOTWITHSTANDING ANY ADJUSTMENT HEREUNDER,
AT NO TIME SHALL THE CONVERSION PRICE BE GREATER THAN $[    ] PER SHARE EXCEPT
IF IT IS ADJUSTED PURSUANT TO SECTION 5(E)(I).


(II)           NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IF DURING ANY
PERIOD (A “BLACK-OUT PERIOD”), A HOLDER OF SERIES B PREFERRED STOCK IS UNABLE TO
TRADE ANY COMMON STOCK ISSUED OR ISSUABLE UPON CONVERSION OF THE SERIES B
PREFERRED STOCK IMMEDIATELY DUE TO THE POSTPONEMENT OF FILING OR DELAY OR
SUSPENSION OF EFFECTIVENESS OF THE REGISTRATION STATEMENT OR BECAUSE THE COMPANY
HAS OTHERWISE INFORMED SUCH HOLDER OF SERIES B PREFERRED STOCK THAT AN EXISTING
PROSPECTUS CANNOT BE USED AT THAT TIME IN THE SALE OR TRANSFER OF SUCH COMMON
STOCK (PROVIDED THAT SUCH POSTPONEMENT, DELAY, SUSPENSION OR FACT THAT THE
PROSPECTUS CANNOT BE USED IS NOT DUE TO FACTORS SOLELY WITHIN THE CONTROL OF THE
HOLDER OF SERIES B PREFERRED STOCK), SUCH HOLDER OF SERIES B PREFERRED STOCK
SHALL HAVE THE OPTION BUT NOT THE OBLIGATION ON ANY CONVERSION DATE WITHIN TEN
(10) TRADING DAYS FOLLOWING THE EXPIRATION OF THE BLACK-OUT PERIOD OF USING THE
CONVERSION PRICE APPLICABLE ON SUCH CONVERSION DATE OR ANY CONVERSION PRICE
SELECTED BY SUCH HOLDER OF SERIES B PREFERRED STOCK THAT WOULD HAVE BEEN
APPLICABLE HAD SUCH CONVERSION DATE BEEN AT ANY EARLIER TIME DURING THE
BLACK-OUT PERIOD OR WITHIN THE TEN (10) TRADING DAYS THEREAFTER.


(E)           ­ADJUSTMENTS OF CONVERSION PRICE.


(I)            ­ADJUSTMENTS FOR STOCK SPLITS AND COMBINATIONS.  IF THE COMPANY
SHALL AT ANY TIME OR FROM TIME TO TIME AFTER THE ORIGINAL ISSUE DATE, EFFECT A
STOCK SPLIT OF THE OUTSTANDING COMMON STOCK, THE CONVERSION PRICE SHALL BE
PROPORTIONATELY DECREASED.  IF THE COMPANY SHALL AT ANY TIME OR FROM TIME TO
TIME AFTER THE ORIGINAL ISSUE DATE, COMBINE THE OUTSTANDING SHARES OF COMMON
STOCK, THE CONVERSION PRICE SHALL BE PROPORTIONATELY INCREASED.  ANY ADJUSTMENTS
UNDER THIS SECTION 5(E)(I) SHALL BE EFFECTIVE AT THE CLOSE OF BUSINESS ON THE
DATE THE STOCK SPLIT OR COMBINATION BECOMES EFFECTIVE.


(II)           ­ADJUSTMENTS FOR CERTAIN DIVIDENDS AND DISTRIBUTIONS.  IF THE
COMPANY SHALL AT ANY TIME OR FROM TIME TO TIME AFTER THE ORIGINAL ISSUE DATE,
MAKE OR ISSUE OR SET A RECORD DATE FOR THE DETERMINATION OF HOLDERS OF COMMON
STOCK ENTITLED TO RECEIVE A DIVIDEND OR OTHER DISTRIBUTION PAYABLE IN SHARES OF
COMMON STOCK, THEN, AND IN EACH EVENT, THE CONVERSION PRICE SHALL BE DECREASED
AS OF THE TIME OF SUCH ISSUANCE OR, IN THE EVENT SUCH RECORD DATE SHALL

9


--------------------------------------------------------------------------------



HAVE BEEN FIXED, AS OF THE CLOSE OF BUSINESS ON SUCH RECORD DATE, BY MULTIPLYING
THE CONVERSION PRICE THEN IN EFFECT BY A FRACTION:

(1)           THE NUMERATOR OF WHICH SHALL BE THE TOTAL NUMBER OF SHARES OF
COMMON STOCK ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE TIME OF SUCH
ISSUANCE OR THE CLOSE OF BUSINESS ON SUCH RECORD DATE; AND

(2)           THE DENOMINATOR OF WHICH SHALL BE THE TOTAL NUMBER OF SHARES OF
COMMON STOCK ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE TIME OF SUCH
ISSUANCE OR THE CLOSE OF BUSINESS ON SUCH RECORD DATE PLUS THE NUMBER OF SHARES
OF COMMON STOCK ISSUABLE IN PAYMENT OF SUCH DIVIDEND OR DISTRIBUTION.


(III)          ­ADJUSTMENT FOR OTHER DIVIDENDS AND DISTRIBUTIONS.  IF THE
COMPANY SHALL AT ANY TIME OR FROM TIME TO TIME AFTER THE ORIGINAL ISSUE DATE,
MAKE OR ISSUE OR SET A RECORD DATE FOR THE DETERMINATION OF HOLDERS OF COMMON
STOCK ENTITLED TO RECEIVE A DIVIDEND OR OTHER DISTRIBUTION PAYABLE IN SECURITIES
OF THE COMPANY OTHER THAN SHARES OF COMMON STOCK, THEN, AND IN EACH EVENT, AN
APPROPRIATE REVISION TO THE APPLICABLE CONVERSION PRICE SHALL BE MADE AND
PROVISION SHALL BE MADE (BY ADJUSTMENTS OF THE CONVERSION PRICE OR OTHERWISE) SO
THAT THE HOLDERS OF SERIES B PREFERRED STOCK SHALL RECEIVE UPON CONVERSIONS
THEREOF, IN ADDITION TO THE NUMBER OF SHARES OF COMMON STOCK RECEIVABLE THEREON,
THE NUMBER OF SECURITIES OF THE COMPANY WHICH THEY WOULD HAVE RECEIVED HAD THEIR
SERIES B PREFERRED STOCK BEEN CONVERTED INTO COMMON STOCK ON THE DATE OF SUCH
EVENT AND HAD THEREAFTER, DURING THE PERIOD FROM THE DATE OF SUCH EVENT TO AND
INCLUDING THE CONVERSION DATE, RETAINED SUCH SECURITIES (TOGETHER WITH ANY
DISTRIBUTIONS PAYABLE THEREON DURING SUCH PERIOD), GIVING APPLICATION TO ALL
ADJUSTMENTS CALLED FOR DURING SUCH PERIOD UNDER THIS SECTION 5(E)(III) WITH
RESPECT TO THE RIGHTS OF THE HOLDERS OF THE SERIES B PREFERRED STOCK; PROVIDED,
HOWEVER, THAT IF SUCH RECORD DATE SHALL HAVE BEEN FIXED AND SUCH DIVIDEND IS NOT
FULLY PAID OR IF SUCH DISTRIBUTION IS NOT FULLY MADE ON THE DATE FIXED THEREFOR,
THE CONVERSION PRICE SHALL BE ADJUSTED PURSUANT TO THIS PARAGRAPH AS OF THE TIME
OF ACTUAL PAYMENT OF SUCH DIVIDENDS OR DISTRIBUTIONS; AND PROVIDED FURTHER,
HOWEVER, THAT NO SUCH ADJUSTMENT SHALL BE MADE IF THE HOLDERS OF SERIES B
PREFERRED STOCK SIMULTANEOUSLY RECEIVE (I) A DIVIDEND OR OTHER DISTRIBUTION OF
SHARES OF COMMON STOCK IN A NUMBER EQUAL TO THE NUMBER OF SHARES OF COMMON STOCK
AS THEY WOULD HAVE RECEIVED IF ALL OUTSTANDING SHARES OF SERIES B PREFERRED
STOCK HAD BEEN CONVERTED INTO COMMON STOCK ON THE DATE OF SUCH EVENT OR (II) A
DIVIDEND OR OTHER DISTRIBUTION OF SHARES OF SERIES B PREFERRED STOCK WHICH ARE
CONVERTIBLE, AS OF THE DATE OF SUCH EVENT, INTO SUCH NUMBER OF SHARES OF COMMON
STOCK AS IS EQUAL TO THE NUMBER OF ADDITIONAL SHARES OF COMMON STOCK BEING
ISSUED WITH RESPECT TO EACH SHARE OF COMMON STOCK IN SUCH DIVIDEND OR
DISTRIBUTION.


(IV)          ­ADJUSTMENTS FOR RECLASSIFICATION, EXCHANGE OR SUBSTITUTION.  IF
THE COMMON STOCK ISSUABLE UPON CONVERSION OF THE SERIES B PREFERRED STOCK AT ANY
TIME OR FROM TIME TO TIME AFTER THE ORIGINAL ISSUE DATE SHALL BE CHANGED TO THE
SAME OR DIFFERENT NUMBER OF SHARES OF ANY CLASS OR CLASSES OF STOCK, WHETHER BY
RECLASSIFICATION, EXCHANGE, SUBSTITUTION OR OTHERWISE (OTHER THAN BY WAY OF A
STOCK SPLIT OR COMBINATION OF SHARES OR STOCK DIVIDENDS PROVIDED FOR IN SECTIONS
5(E)(I), (II) AND (III), OR A REORGANIZATION, MERGER, CONSOLIDATION, OR SALE OF
ASSETS PROVIDED FOR IN SECTION 5(E)(V)), THEN, AND IN EACH EVENT, AN APPROPRIATE
REVISION TO THE CONVERSION PRICE SHALL BE MADE AND PROVISIONS SHALL BE MADE (BY
ADJUSTMENTS OF THE CONVERSION PRICE OR OTHERWISE) SO THAT THE HOLDER OF EACH
SHARE OF SERIES B PREFERRED STOCK SHALL HAVE THE

 

10


--------------------------------------------------------------------------------



RIGHT THEREAFTER TO CONVERT SUCH SHARE OF SERIES B PREFERRED STOCK INTO THE KIND
AND AMOUNT OF SHARES OF STOCK AND OTHER SECURITIES RECEIVABLE UPON
RECLASSIFICATION, EXCHANGE, SUBSTITUTION OR OTHER CHANGE, BY HOLDERS OF THE
NUMBER OF SHARES OF COMMON STOCK INTO WHICH SUCH SHARE OF SERIES B PREFERRED
STOCK MIGHT HAVE BEEN CONVERTED IMMEDIATELY PRIOR TO SUCH RECLASSIFICATION,
EXCHANGE, SUBSTITUTION OR OTHER CHANGE, ALL SUBJECT TO FURTHER ADJUSTMENT AS
PROVIDED HEREIN.


(V)           ­ADJUSTMENTS FOR REORGANIZATION, MERGER, CONSOLIDATION OR SALES OF
ASSETS.  IF AT ANY TIME OR FROM TIME TO TIME AFTER THE ORIGINAL ISSUE DATE THERE
SHALL BE A CAPITAL REORGANIZATION OF THE COMPANY (OTHER THAN BY WAY OF A STOCK
SPLIT OR COMBINATION OF SHARES OR STOCK DIVIDENDS OR DISTRIBUTIONS PROVIDED FOR
IN SECTION 5(E)(I), (II) AND (III), OR A RECLASSIFICATION, EXCHANGE OR
SUBSTITUTION OF SHARES PROVIDED FOR IN SECTION 5(E)(IV)), OR A MERGER OR
CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER CORPORATION WHERE THE HOLDERS
OF OUTSTANDING VOTING SECURITIES PRIOR TO SUCH MERGER OR CONSOLIDATION DO NOT
OWN OVER 50% OF THE OUTSTANDING VOTING SECURITIES OF THE MERGED OR CONSOLIDATED
ENTITY, IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, OR THE SALE OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S PROPERTIES OR ASSETS TO ANY OTHER PERSON (AN
“ORGANIC CHANGE”), THEN AS A PART OF SUCH ORGANIC CHANGE AN APPROPRIATE REVISION
TO THE CONVERSION PRICE SHALL BE MADE IF NECESSARY AND PROVISION SHALL BE MADE
IF NECESSARY (BY ADJUSTMENTS OF THE CONVERSION PRICE OR OTHERWISE) SO THAT THE
HOLDER OF EACH SHARE OF SERIES B PREFERRED STOCK SHALL HAVE THE RIGHT THEREAFTER
TO CONVERT SUCH SHARE OF SERIES B PREFERRED STOCK INTO THE KIND AND AMOUNT OF
SHARES OF STOCK AND OTHER SECURITIES OR PROPERTY OF THE COMPANY OR ANY SUCCESSOR
CORPORATION RESULTING FROM ORGANIC CHANGE.  IN ANY SUCH CASE, APPROPRIATE
ADJUSTMENT SHALL BE MADE IN THE APPLICATION OF THE PROVISIONS OF THIS SECTION
5(E)(V) WITH RESPECT TO THE RIGHTS OF THE HOLDERS OF THE SERIES B PREFERRED
STOCK AFTER THE ORGANIC CHANGE TO THE END THAT THE PROVISIONS OF THIS SECTION
5(E)(V) (INCLUDING ANY ADJUSTMENT IN THE CONVERSION PRICE THEN IN EFFECT AND THE
NUMBER OF SHARES OF STOCK OR OTHER SECURITIES DELIVERABLE UPON CONVERSION OF THE
SERIES B PREFERRED STOCK) SHALL BE APPLIED AFTER THAT EVENT IN AS NEARLY AN
EQUIVALENT MANNER AS MAY BE PRACTICABLE.


(VI)          ADJUSTMENTS FOR ISSUANCE OF ADDITIONAL SHARES OF COMMON STOCK.  IN
THE EVENT THE COMPANY, SHALL, AT ANY TIME FROM TIME TO TIME, ISSUE OR SELL ANY
ADDITIONAL SHARES OF COMMON STOCK (EXCEPT AS PROVIDED IN THE FOREGOING
SUBSECTIONS (I) THROUGH (V) OF THIS SECTION 5(E) WITH RESPECT TO COMMON STOCK
EQUIVALENTS (HEREAFTER DEFINED) GRANTED OR ISSUED PRIOR TO THE ORIGINAL ISSUE
DATE) OR PURSUANT TO SUBSECTION (VIII) BELOW) (“ADDITIONAL SHARES OF COMMON
STOCK”), WITHOUT CONSIDERATION OR AT A CONSIDERATION PER SHARE LESS THAN THE
CONVERSION PRICE THEN IN EFFECT, THEN UPON AND CONCURRENTLY WITH EACH SUCH
ISSUANCE OR DEEMED ISSUANCE THE CONVERSION PRICE SHALL BE REDUCED TO THE
CONSIDERATION PER SHARE RECEIVED BY THE COMPANY FOR SUCH ISSUANCE OR DEEMED
ISSUANCE OF ADDITIONAL SHARES OF COMMON STOCK.


(VII)         ISSUANCE OF COMMON STOCK EQUIVALENTS. THE PROVISIONS OF THIS
SECTION 5(E)(VII) SHALL APPLY IF (A) THE COMPANY, AT ANY TIME AFTER THE ORIGINAL
ISSUE DATE, SHALL ISSUE ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR,
DIRECTLY OR INDIRECTLY, COMMON STOCK (“CONVERTIBLE SECURITIES”), OTHER THAN THE
SERIES B PREFERRED STOCK, OR (B) ANY RIGHTS OR WARRANTS OR OPTIONS TO PURCHASE
ANY SUCH COMMON STOCK OR CONVERTIBLE SECURITIES (COLLECTIVELY, THE “COMMON STOCK
EQUIVALENTS”) SHALL BE ISSUED OR SOLD.  IF THE PRICE PER SHARE FOR WHICH
ADDITIONAL SHARES OF COMMON STOCK MAY BE ISSUABLE PURSUANT TO ANY SUCH COMMON
STOCK EQUIVALENT SHALL BE LESS THAN THE APPLICABLE CONVERSION PRICE THEN IN
EFFECT, OR IF, AFTER ANY SUCH

11


--------------------------------------------------------------------------------



ISSUANCE OF COMMON STOCK EQUIVALENTS, THE PRICE PER SHARE FOR WHICH ADDITIONAL
SHARES OF COMMON STOCK MAY BE ISSUABLE THEREAFTER IS AMENDED OR ADJUSTED, AND
SUCH PRICE AS SO AMENDED SHALL BE LESS THAN THE APPLICABLE CONVERSION PRICE IN
EFFECT AT THE TIME OF SUCH AMENDMENT OR ADJUSTMENT, THEN THE APPLICABLE
CONVERSION PRICE UPON EACH SUCH ISSUANCE OR AMENDMENT SHALL BE ADJUSTED AS
PROVIDED IN THE FIRST SENTENCE OF SUBSECTION (VI) OF THIS SECTION 5(E).  NO
ADJUSTMENT SHALL BE MADE TO THE CONVERSION PRICE UPON THE ISSUANCE OF COMMON
STOCK PURSUANT TO THE EXERCISE, CONVERSION OR EXCHANGE OF ANY CONVERTIBLE
SECURITY OR COMMON STOCK EQUIVALENT WHERE AN ADJUSTMENT TO THE CONVERSION PRICE
WAS MADE AS A RESULT OF THE ISSUANCE OR PURCHASE OF ANY CONVERTIBLE SECURITY OR
COMMON STOCK EQUIVALENT.


(VIII)        ­CONSIDERATION FOR STOCK.  IN CASE ANY SHARES OF COMMON STOCK OR
CONVERTIBLE SECURITIES OTHER THAN THE SERIES B PREFERRED STOCK, OR ANY RIGHTS OR
WARRANTS OR OPTIONS TO PURCHASE ANY SUCH COMMON STOCK OR CONVERTIBLE SECURITIES,
SHALL BE ISSUED OR SOLD:

(1)           IN CONNECTION WITH ANY MERGER OR CONSOLIDATION IN WHICH THE
COMPANY IS THE SURVIVING CORPORATION (OTHER THAN ANY CONSOLIDATION OR MERGER IN
WHICH THE PREVIOUSLY OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY SHALL BE
CHANGED TO OR EXCHANGED FOR THE STOCK OR OTHER SECURITIES OF ANOTHER
CORPORATION), THE AMOUNT OF CONSIDERATION THEREFORE SHALL BE, DEEMED TO BE THE
FAIR VALUE, AS DETERMINED REASONABLY AND IN GOOD FAITH BY THE BOARD OF DIRECTORS
OF THE COMPANY, OF SUCH PORTION OF THE ASSETS AND BUSINESS OF THE NONSURVIVING
CORPORATION AS SUCH BOARD MAY DETERMINE TO BE ATTRIBUTABLE TO SUCH SHARES OF
COMMON STOCK, CONVERTIBLE SECURITIES, RIGHTS OR WARRANTS OR OPTIONS, AS THE CASE
MAY BE; OR

(2)           IN THE EVENT OF ANY CONSOLIDATION OR MERGER OF THE COMPANY IN
WHICH THE COMPANY IS NOT THE SURVIVING CORPORATION OR IN WHICH THE PREVIOUSLY
OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY SHALL BE CHANGED INTO OR
EXCHANGED FOR THE STOCK OR OTHER SECURITIES OF ANOTHER CORPORATION, OR IN THE
EVENT OF ANY SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY FOR
STOCK OR OTHER SECURITIES OF ANY CORPORATION, THE COMPANY SHALL BE DEEMED TO
HAVE ISSUED A NUMBER OF SHARES OF ITS COMMON STOCK FOR STOCK OR SECURITIES OR
OTHER PROPERTY OF THE OTHER CORPORATION COMPUTED ON THE BASIS OF THE ACTUAL
EXCHANGE RATIO ON WHICH THE TRANSACTION WAS PREDICATED, AND FOR A CONSIDERATION
EQUAL TO THE FAIR MARKET VALUE ON THE DATE OF SUCH TRANSACTION OF ALL SUCH STOCK
OR SECURITIES OR OTHER PROPERTY OF THE OTHER CORPORATION.  IF ANY SUCH
CALCULATION RESULTS IN ADJUSTMENT OF THE APPLICABLE CONVERSION PRICE, OR THE
NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE SERIES B
PREFERRED STOCK, THE DETERMINATION OF THE APPLICABLE CONVERSION PRICE OR THE
NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE SERIES B
PREFERRED STOCK IMMEDIATELY PRIOR TO SUCH MERGER, CONSOLIDATION OR SALE, SHALL
BE MADE AFTER GIVING EFFECT TO SUCH ADJUSTMENT OF THE NUMBER OF SHARES OF COMMON
STOCK ISSUABLE UPON CONVERSION OF THE SERIES B PREFERRED STOCK.  IN THE EVENT
ANY CONSIDERATION RECEIVED BY THE COMPANY FOR ANY SECURITIES CONSISTS OF
PROPERTY OTHER THAN CASH, THE FAIR MARKET VALUE THEREOF AT THE TIME OF ISSUANCE
OR AS OTHERWISE APPLICABLE SHALL BE AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS OF THE COMPANY.  IN THE EVENT COMMON STOCK IS ISSUED WITH OTHER SHARES
OR SECURITIES OR OTHER ASSETS OF THE COMPANY FOR CONSIDERATION WHICH COVERS
BOTH, THE CONSIDERATION COMPUTED AS PROVIDED IN THIS SECTION (5)(E)(VIII) SHALL
BE ALLOCATED AMONG SUCH SECURITIES AND ASSETS AS DETERMINED IN GOOD FAITH BY THE
BOARD OF DIRECTORS OF THE COMPANY.

12


--------------------------------------------------------------------------------



(IX)           ­RECORD DATE.  IN CASE THE COMPANY SHALL TAKE RECORD OF THE
HOLDERS OF ITS COMMON STOCK OR ANY OTHER PREFERRED STOCK FOR THE PURPOSE OF
ENTITLING THEM TO SUBSCRIBE FOR OR PURCHASE COMMON STOCK OR CONVERTIBLE
SECURITIES, THEN THE DATE OF THE ISSUE OR SALE OF THE SHARES OF COMMON STOCK
SHALL BE DEEMED TO BE SUCH RECORD DATE.


(X)            CERTAIN ISSUES EXCEPTED.  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE COMPANY SHALL NOT BE REQUIRED TO MAKE ANY ADJUSTMENT TO THE
CONVERSION PRICE UPON (I) SECURITIES ISSUED (OTHER THAN FOR CASH) IN CONNECTION
WITH A MERGER, ACQUISITION, OR CONSOLIDATION, (II) SECURITIES ISSUED PURSUANT TO
THE CONVERSION OR EXERCISE OF CONVERTIBLE OR EXERCISABLE SECURITIES ISSUED OR
OUTSTANDING ON OR PRIOR TO THE DATE OF THE PURCHASE AGREEMENT OR ISSUED PURSUANT
TO THE PURCHASE AGREEMENT (SO LONG AS THE CONVERSION OR EXERCISE PRICE IN SUCH
SECURITIES ARE NOT AMENDED TO LOWER SUCH PRICE AND/OR ADVERSELY AFFECT THE
HOLDERS), (III) SECURITIES ISSUED IN CONNECTION WITH BONA FIDE STRATEGIC LICENSE
AGREEMENTS OR OTHER PARTNERING ARRANGEMENTS SO LONG AS SUCH ISSUANCES ARE NOT
FOR THE PURPOSE OF RAISING CAPITAL, (IV) COMMON STOCK ISSUED OR THE ISSUANCE OR
GRANTS OF OPTIONS TO PURCHASE COMMON STOCK PURSUANT TO THE COMPANY’S STOCK
OPTION PLANS AND EMPLOYEE STOCK PURCHASE PLANS OUTSTANDING AS THEY EXIST ON THE
DATE OF THE PURCHASE AGREEMENT SO LONG AS APPROVED BY THE COMPANY’S BOARD OF
DIRECTORS, AND (V) ANY WARRANTS ISSUED TO THE PLACEMENT AGENT AND ITS DESIGNEES
FOR THE TRANSACTIONS CONTEMPLATED BY THE PURCHASE AGREEMENT.


(F)            ­NO IMPAIRMENT.  THE COMPANY SHALL NOT, BY AMENDMENT OF ITS
ARTICLES OF INCORPORATION OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS,
CONSOLIDATION, MERGER, DISSOLUTION, ISSUE OR SALE OF SECURITIES OR ANY OTHER
VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF
THE TERMS TO BE OBSERVED OR PERFORMED UNDER THIS SECTION 5 BY THE COMPANY, BUT
WILL AT ALL TIMES IN GOOD FAITH ASSIST IN THE CARRYING OUT OF ALL THE PROVISIONS
OF THIS SECTION 5 AND IN THE TAKING OF ALL SUCH ACTION AS MAY BE NECESSARY OR
APPROPRIATE IN ORDER TO PROTECT THE CONVERSION RIGHTS OF THE HOLDERS OF THE
SERIES B PREFERRED STOCK AGAINST IMPAIRMENT.  IN THE EVENT A HOLDER SHALL ELECT
TO CONVERT ANY SHARES OF SERIES B PREFERRED STOCK AS PROVIDED HEREIN, THE
COMPANY CANNOT REFUSE CONVERSION BASED ON ANY CLAIM THAT SUCH HOLDER OR ANY ONE
ASSOCIATED OR AFFILIATED WITH SUCH HOLDER HAS BEEN ENGAGED IN ANY VIOLATION OF
LAW, UNLESS (I) AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION PROHIBITING
SUCH CONVERSION OR (II) AN INJUNCTION FROM A COURT, ON NOTICE, RESTRAINING
AND/OR ADJOINING CONVERSION OF ALL OR OF SAID SHARES OF SERIES B PREFERRED STOCK
SHALL HAVE BEEN ISSUED AND THE COMPANY POSTS A SURETY BOND FOR THE BENEFIT OF
SUCH HOLDER IN AN AMOUNT EQUAL TO 120% OF THE LIQUIDATION PREFERENCE AMOUNT OF
THE SERIES B PREFERRED STOCK SUCH HOLDER HAS ELECTED TO CONVERT, WHICH BOND
SHALL REMAIN IN EFFECT UNTIL THE COMPLETION OF ARBITRATION/LITIGATION OF THE
DISPUTE AND THE PROCEEDS OF WHICH SHALL BE PAYABLE TO SUCH HOLDER IN THE EVENT
IT OBTAINS JUDGMENT.


(G)           ­CERTIFICATES AS TO ADJUSTMENTS.  UPON OCCURRENCE OF EACH
ADJUSTMENT OR READJUSTMENT OF THE CONVERSION PRICE OR NUMBER OF SHARES OF COMMON
STOCK ISSUABLE UPON CONVERSION OF THE SERIES B PREFERRED STOCK PURSUANT TO THIS
SECTION 5, THE COMPANY AT ITS EXPENSE SHALL PROMPTLY COMPUTE SUCH ADJUSTMENT OR
READJUSTMENT IN ACCORDANCE WITH THE TERMS HEREOF AND FURNISH TO EACH HOLDER OF
SUCH SERIES B PREFERRED STOCK A CERTIFICATE SETTING FORTH SUCH ADJUSTMENT AND
READJUSTMENT, SHOWING IN DETAIL THE FACTS UPON WHICH SUCH ADJUSTMENT OR
READJUSTMENT IS BASED.  THE COMPANY SHALL, UPON WRITTEN REQUEST OF THE HOLDER OF
SUCH AFFECTED SERIES B PREFERRED STOCK, AT ANY TIME, FURNISH OR CAUSE TO BE
FURNISHED TO SUCH HOLDER A LIKE CERTIFICATE

13


--------------------------------------------------------------------------------



SETTING FORTH SUCH ADJUSTMENTS AND READJUSTMENTS, THE CONVERSION PRICE IN EFFECT
AT THE TIME, AND THE NUMBER OF SHARES OF COMMON STOCK AND THE AMOUNT, IF ANY, OF
OTHER SECURITIES OR PROPERTY WHICH AT THE TIME WOULD BE RECEIVED UPON THE
CONVERSION OF A SHARE OF SUCH SERIES B PREFERRED STOCK.  NOTWITHSTANDING THE
FOREGOING, THE COMPANY SHALL NOT BE OBLIGATED TO DELIVER A CERTIFICATE UNLESS
SUCH CERTIFICATE WOULD REFLECT AN INCREASE OR DECREASE OF AT LEAST ONE PERCENT
OF SUCH ADJUSTED AMOUNT.


(H)           ­ISSUE TAXES.  THE COMPANY SHALL PAY ANY AND ALL ISSUE AND OTHER
TAXES, EXCLUDING FEDERAL, STATE OR LOCAL INCOME TAXES, THAT MAY BE PAYABLE IN
RESPECT OF ANY ISSUE OR DELIVERY OF SHARES OF COMMON STOCK ON CONVERSION OF
SHARES OF SERIES B PREFERRED STOCK PURSUANT HERETO; PROVIDED, HOWEVER, THAT THE
COMPANY SHALL NOT BE OBLIGATED TO PAY ANY TRANSFER TAXES RESULTING FROM ANY
TRANSFER REQUESTED BY ANY HOLDER IN CONNECTION WITH ANY SUCH CONVERSION.


(I)            ­NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL
BE IN WRITING AND SHALL BE DEEMED GIVEN IF DELIVERED PERSONALLY OR BY FACSIMILE
OR THREE (3) BUSINESS DAYS FOLLOWING BEING MAILED BY CERTIFIED OR REGISTERED
MAIL, POSTAGE PREPAID, RETURN-RECEIPT REQUESTED, ADDRESSED TO THE HOLDER OF
RECORD AT ITS ADDRESS APPEARING ON THE BOOKS OF THE COMPANY.  THE COMPANY WILL
GIVE WRITTEN NOTICE TO EACH HOLDER OF SERIES B PREFERRED STOCK AT LEAST TWENTY
(20) DAYS PRIOR TO THE DATE ON WHICH THE COMPANY CLOSES ITS BOOKS OR TAKES A
RECORD (I) WITH RESPECT TO ANY DIVIDEND OR DISTRIBUTION UPON THE COMMON STOCK,
(II) WITH RESPECT TO ANY PRO RATA SUBSCRIPTION OFFER TO HOLDERS OF COMMON STOCK
OR (III) FOR DETERMINING RIGHTS TO VOTE WITH RESPECT TO ANY ORGANIC CHANGE,
DISSOLUTION, LIQUIDATION OR WINDING-UP AND IN NO EVENT SHALL SUCH NOTICE BE
PROVIDED TO SUCH HOLDER PRIOR TO SUCH INFORMATION BEING MADE KNOWN TO THE
PUBLIC.  THE COMPANY WILL ALSO GIVE WRITTEN NOTICE TO EACH HOLDER OF SERIES B
PREFERRED STOCK AT LEAST TWENTY (20) DAYS PRIOR TO THE DATE ON WHICH ANY ORGANIC
CHANGE, DISSOLUTION, LIQUIDATION OR WINDING-UP WILL TAKE PLACE AND IN NO EVENT
SHALL SUCH NOTICE BE PROVIDED TO SUCH HOLDER PRIOR TO SUCH INFORMATION BEING
MADE KNOWN TO THE PUBLIC.


(J)            ­FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF COMMON STOCK SHALL
BE ISSUED UPON CONVERSION OF THE SERIES B PREFERRED STOCK.  IN LIEU OF ANY
FRACTIONAL SHARES TO WHICH THE HOLDER WOULD OTHERWISE BE ENTITLED, THE COMPANY
SHALL ROUND THE NUMBER OF SHARES TO BE ISSUED UPON CONVERSION UP TO THE NEAREST
WHOLE NUMBER OF SHARES.


(K)           ­RESERVATION OF COMMON STOCK.  THE COMPANY SHALL, SO LONG AS ANY
SHARES OF SERIES B PREFERRED STOCK ARE OUTSTANDING, RESERVE AND KEEP AVAILABLE
OUT OF ITS AUTHORIZED AND UNISSUED COMMON STOCK, SOLELY FOR THE PURPOSE OF
EFFECTING THE CONVERSION OF THE SERIES B PREFERRED STOCK, SUCH NUMBER OF SHARES
OF COMMON STOCK EQUAL TO AT LEAST ONE HUNDRED TWENTY PERCENT (120%) OF THE
AGGREGATE NUMBER OF SHARES OF COMMON STOCK AS SHALL FROM TIME TO TIME BE
SUFFICIENT TO EFFECT THE CONVERSION OF ALL OF THE SHARES OF SERIES B PREFERRED
STOCK THEN OUTSTANDING.  THE INITIAL NUMBER OF SHARES OF COMMON STOCK RESERVED
FOR CONVERSIONS OF THE SERIES B PREFERRED STOCK AND ANY INCREASE IN THE NUMBER
OF SHARES SO RESERVED SHALL BE ALLOCATED PRO RATA AMONG THE HOLDERS OF THE
SERIES B PREFERRED STOCK BASED ON THE NUMBER OF SHARES OF SERIES B PREFERRED
STOCK HELD BY EACH HOLDER OF RECORD AT THE TIME OF ISSUANCE OF THE SERIES B
PREFERRED STOCK OR INCREASE IN THE NUMBER OF RESERVED SHARES, AS THE CASE MAY
BE.  IN THE EVENT A HOLDER SHALL SELL OR OTHERWISE TRANSFER ANY OF SUCH HOLDER’S
SHARES OF SERIES B PREFERRED STOCK,

14


--------------------------------------------------------------------------------



EACH TRANSFEREE SHALL BE ALLOCATED A PRO RATA PORTION OF THE NUMBER OF RESERVED
SHARES OF COMMON STOCK RESERVED FOR SUCH TRANSFEROR.    ANY SHARES OF COMMON
STOCK RESERVED AND WHICH REMAIN ALLOCATED TO ANY PERSON OR ENTITY WHICH DOES NOT
HOLD ANY SHARES OF SERIES B PREFERRED STOCK SHALL BE ALLOCATED TO THE REMAINING
HOLDERS OF SERIES B PREFERRED STOCK, PRO RATA BASED ON THE NUMBER OF SHARES OF
SERIES B PREFERRED STOCK THEN HELD BY SUCH HOLDER.


(L)            ­RETIREMENT OF SERIES B PREFERRED STOCK.  CONVERSION OF SERIES B
PREFERRED STOCK SHALL BE DEEMED TO HAVE BEEN EFFECTED ON THE CONVERSION DATE. 
UPON CONVERSION OF ONLY A PORTION OF THE NUMBER OF SHARES OF SERIES B PREFERRED
STOCK REPRESENTED BY A CERTIFICATE SURRENDERED FOR CONVERSION, THE COMPANY SHALL
ISSUE AND DELIVER TO SUCH HOLDER AT THE EXPENSE OF THE COMPANY, A NEW
CERTIFICATE COVERING THE NUMBER OF SHARES OF SERIES B PREFERRED STOCK
REPRESENTING THE UNCONVERTED PORTION OF THE CERTIFICATE SO SURRENDERED AS
REQUIRED BY SECTION 5(B)(II).


(M)          ­REGULATORY COMPLIANCE.  IF ANY SHARES OF COMMON STOCK TO BE
RESERVED FOR THE PURPOSE OF CONVERSION OF SERIES B PREFERRED STOCK REQUIRE
REGISTRATION OR LISTING WITH OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY, STOCK
EXCHANGE OR OTHER REGULATORY BODY UNDER ANY FEDERAL OR STATE LAW OR REGULATION
OR OTHERWISE BEFORE SUCH SHARES MAY BE VALIDLY ISSUED OR DELIVERED UPON
CONVERSION, THE COMPANY SHALL, AT ITS SOLE COST AND EXPENSE, IN GOOD FAITH AND
AS EXPEDITIOUSLY AS POSSIBLE, ENDEAVOR TO SECURE SUCH REGISTRATION, LISTING OR
APPROVAL, AS THE CASE MAY BE.


6.             ­NO PREEMPTIVE RIGHTS.  EXCEPT AS PROVIDED IN SECTION 5 HEREOF
AND IN THE TRANSACTION DOCUMENTS (AS DEFINED IN THE PURCHASE AGREEMENT), NO
HOLDER OF THE SERIES B PREFERRED STOCK SHALL BE ENTITLED TO RIGHTS TO SUBSCRIBE
FOR, PURCHASE OR RECEIVE ANY PART OF ANY NEW OR ADDITIONAL SHARES OF ANY CLASS,
WHETHER NOW OR HEREINAFTER AUTHORIZED, OR OF BONDS OR DEBENTURES, OR OTHER
EVIDENCES OF INDEBTEDNESS CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES OF ANY
CLASS, BUT ALL SUCH NEW OR ADDITIONAL SHARES OF ANY CLASS, OR ANY BOND,
DEBENTURES OR OTHER EVIDENCES OF INDEBTEDNESS CONVERTIBLE INTO OR EXCHANGEABLE
FOR SHARES, MAY BE ISSUED AND DISPOSED OF BY THE BOARD OF DIRECTORS ON SUCH
TERMS AND FOR SUCH CONSIDERATION (TO THE EXTENT PERMITTED BY LAW), AND TO SUCH
PERSON OR PERSONS AS THE BOARD OF DIRECTORS IN THEIR ABSOLUTE DISCRETION MAY
DEEM ADVISABLE.


7.             INTENTIONALLY OMITTED.


8.             ­REDEMPTION.


(A)           ­REDEMPTION OPTION UPON MAJOR TRANSACTION.  IN ADDITION TO ALL
OTHER RIGHTS OF THE HOLDERS OF SERIES B PREFERRED STOCK CONTAINED HEREIN,
SIMULTANEOUS WITH THE OCCURRENCE OF A MAJOR TRANSACTION (AS DEFINED BELOW), EACH
HOLDER OF SERIES B PREFERRED STOCK SHALL HAVE THE RIGHT, AT SUCH HOLDER’S
OPTION, TO REQUIRE THE COMPANY TO REDEEM ALL OR A PORTION OF SUCH HOLDER’S
SHARES OF SERIES B PREFERRED STOCK AT A PRICE PER SHARE OF SERIES B PREFERRED
STOCK EQUAL TO ONE HUNDRED TEN PERCENT (110%) OF THE LIQUIDATION PREFERENCE
AMOUNT, PLUS ANY ACCRUED BUT UNPAID DIVIDENDS AND LIQUIDATED DAMAGES (THE “MAJOR
TRANSACTION REDEMPTION PRICE”); PROVIDED THAT THE COMPANY SHALL HAVE THE SOLE
OPTION TO PAY THE MAJOR TRANSACTION REDEMPTION PRICE IN CASH OR SHARES OF COMMON
STOCK.  IF THE COMPANY ELECTS TO PAY THE MAJOR

15


--------------------------------------------------------------------------------



TRANSACTION REDEMPTION PRICE IN SHARES OF COMMON STOCK, THE PRICE PER SHARE
SHALL BE BASED UPON THE CONVERSION PRICE THEN IN EFFECT ON THE DAY PRECEDING THE
DATE OF DELIVERY OF THE NOTICE OF REDEMPTION AT OPTION OF BUYER UPON MAJOR
TRANSACTION (AS HEREAFTER DEFINED) AND THE HOLDER OF SUCH SHARES OF COMMON STOCK
SHALL HAVE DEMAND REGISTRATION RIGHTS WITH RESPECT TO SUCH SHARES.


(B)           ­ REDEMPTION OPTION UPON TRIGGERING EVENT.  IN ADDITION TO ALL
OTHER RIGHTS OF THE HOLDERS OF SERIES B PREFERRED STOCK CONTAINED HEREIN, AFTER
A TRIGGERING EVENT (AS DEFINED BELOW), EACH HOLDER OF SERIES B PREFERRED STOCK
SHALL HAVE THE RIGHT, AT SUCH HOLDER’S OPTION, TO REQUIRE THE COMPANY TO REDEEM
ALL OR A PORTION OF SUCH HOLDER’S SHARES OF SERIES B PREFERRED STOCK AT A PRICE
PER SHARE OF SERIES B PREFERRED STOCK EQUAL TO ONE HUNDRED TWENTY PERCENT (120%)
OF THE LIQUIDATION PREFERENCE AMOUNT, PLUS ANY ACCRUED BUT UNPAID DIVIDENDS AND
LIQUIDATED DAMAGES THE “TRIGGERING EVENT REDEMPTION PRICE” AND, COLLECTIVELY
WITH THE “MAJOR TRANSACTION REDEMPTION PRICE,” THE “REDEMPTION PRICE”); PROVIDED
THAT WITH RESPECT TO THE TRIGGERING EVENTS DESCRIBED IN CLAUSES (I), (II), (III)
AND (VII) OF SECTION 8(D), THE COMPANY SHALL HAVE THE SOLE OPTION TO PAY THE
TRIGGERING EVENT REDEMPTION PRICE IN CASH OR SHARES OF COMMON STOCK; AND
PROVIDED, FURTHER, THAT WITH RESPECT TO THE TRIGGERING EVENT DESCRIBED IN
CLAUSES (IV), (V) AND (VI) OF SECTION 8(D), THE COMPANY SHALL PAY THE TRIGGERING
EVENT REDEMPTION PRICE IN CASH.  IF THE COMPANY ELECTS TO PAY THE TRIGGERING
EVENT REDEMPTION PRICE IN SHARES OF COMMON STOCK IN ACCORDANCE WITH THIS SECTION
8(B), THE PRICE PER SHARE SHALL BE BASED UPON THE CONVERSION PRICE THEN IN
EFFECT ON THE DAY PRECEDING THE DATE OF DELIVERY OF THE NOTICE OF REDEMPTION AT
OPTION OF BUYER UPON TRIGGERING EVENT AND THE HOLDER OF SUCH SHARES OF COMMON
STOCK SHALL HAVE DEMAND REGISTRATION RIGHTS WITH RESPECT TO SUCH SHARES.


(C)           “MAJOR TRANSACTION”.  A “MAJOR TRANSACTION” SHALL BE DEEMED TO
HAVE OCCURRED AT SUCH TIME AS ANY OF THE FOLLOWING EVENTS:


(I)            THE CONSOLIDATION, MERGER OR OTHER BUSINESS COMBINATION OF THE
COMPANY WITH OR INTO ANOTHER PERSON (OTHER THAN (A) PURSUANT TO A MIGRATORY
MERGER EFFECTED SOLELY FOR THE PURPOSE OF CHANGING THE JURISDICTION OF
INCORPORATION OF THE COMPANY OR (B) A CONSOLIDATION, MERGER OR OTHER BUSINESS
COMBINATION IN WHICH HOLDERS OF THE COMPANY’S VOTING POWER IMMEDIATELY PRIOR TO
THE TRANSACTION CONTINUE AFTER THE TRANSACTION TO HOLD, DIRECTLY OR INDIRECTLY,
THE VOTING POWER OF THE SURVIVING ENTITY OR ENTITIES NECESSARY TO ELECT A
MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS (OR THEIR EQUIVALENT IF OTHER
THAN A CORPORATION) OF SUCH ENTITY OR ENTITIES).


(II)           THE SALE OR TRANSFER OF MORE THAN 50% OF THE COMPANY’S ASSETS
OTHER THAN INVENTORY IN THE ORDINARY COURSE OF BUSINESS IN ONE OR A RELATED
SERIES OF TRANSACTIONS; OR


(III)          CLOSING OF A PURCHASE, TENDER OR EXCHANGE OFFER MADE TO THE
HOLDERS OF MORE THAN FIFTY PERCENT (50%) OF THE OUTSTANDING SHARES OF COMMON
STOCK IN WHICH MORE THAN FIFTY PERCENT (50%) OF THE OUTSTANDING SHARES OF COMMON
STOCK WERE TENDERED AND ACCEPTED.


(D)           ­“TRIGGERING EVENT”.  A “TRIGGERING EVENT” SHALL BE DEEMED TO HAVE
OCCURRED AT SUCH TIME AS ANY OF THE FOLLOWING EVENTS:

16


--------------------------------------------------------------------------------



(I)            SO LONG AS ANY SHARES OF SERIES B PREFERRED STOCK ARE
OUTSTANDING, THE EFFECTIVENESS OF THE REGISTRATION STATEMENT, AFTER IT BECOMES
EFFECTIVE, (I) LAPSES FOR ANY REASON (INCLUDING, WITHOUT LIMITATION, THE
ISSUANCE OF A STOP ORDER) AND SUCH LAPSE CONTINUES FOR A PERIOD OF TWENTY (20)
CONSECUTIVE TRADING DAYS, OR (II) IS UNAVAILABLE TO THE HOLDER OF THE SERIES B
PREFERRED STOCK FOR SALE OF THE SHARES OF COMMON STOCK, AND SUCH LAPSE OR
UNAVAILABILITY CONTINUES FOR A PERIOD OF TWENTY (20) CONSECUTIVE TRADING DAYS,
AND THE SHARES OF COMMON STOCK INTO WHICH SUCH HOLDER’S SERIES B PREFERRED STOCK
CAN BE CONVERTED CANNOT BE SOLD IN THE PUBLIC SECURITIES MARKET PURSUANT TO RULE
144(K) UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“RULE 144(K)”), PROVIDED
THAT THE CAUSE OF SUCH LAPSE OR UNAVAILABILITY IS NOT DUE TO FACTORS SOLELY
WITHIN THE CONTROL OF SUCH HOLDER OF SERIES B PREFERRED STOCK.


(II)           THE SUSPENSION FROM LISTING OR TRADING, WITHOUT SUBSEQUENT
LISTING ON ANY ONE OF, OR THE FAILURE OF THE COMMON STOCK TO BE LISTED OR TRADED
ON AT LEAST ONE OF, THE OTC BULLETIN BOARD, THE NASDAQ NATIONAL MARKET, THE
NASDAQ CAPITAL MARKET, THE NEW YORK STOCK EXCHANGE, INC. OR THE AMERICAN STOCK
EXCHANGE, INC., FOR A PERIOD OF FIVE (5) CONSECUTIVE TRADING DAYS;


(III)          THE COMPANY’S NOTICE TO ANY HOLDER OF SERIES B PREFERRED STOCK,
INCLUDING BY WAY OF PUBLIC ANNOUNCEMENT, AT ANY TIME, OF ITS INABILITY TO COMPLY
(INCLUDING, WITHOUT LIMITATION, FOR ANY OF THE REASONS DESCRIBED IN SECTION 9)
OR ITS INTENTION NOT TO COMPLY WITH PROPER REQUESTS FOR CONVERSION OF ANY SERIES
B PREFERRED STOCK INTO SHARES OF COMMON STOCK; OR


(IV)          THE COMPANY’S FAILURE TO COMPLY WITH A CONVERSION NOTICE TENDERED
IN ACCORDANCE WITH THE PROVISIONS OF THIS CERTIFICATE OF DESIGNATION WITHIN TEN
(10) BUSINESS DAYS AFTER THE RECEIPT BY THE COMPANY OF THE CONVERSION NOTICE AND
THE PREFERRED STOCK CERTIFICATES; OR


(V)           THE COMPANY DEREGISTERS ITS SHARES OF COMMON STOCK AND AS A RESULT
SUCH SHARES OF COMMON STOCK ARE NO LONGER PUBLICLY TRADED; OR


(VI)          THE COMPANY CONSUMMATES A “GOING PRIVATE” TRANSACTION AND AS A
RESULT THE COMMON STOCK IS NO LONGER REGISTERED UNDER SECTIONS 12(B) OR 12(G) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED; OR


(VII)         THE COMPANY BREACHES ANY REPRESENTATION, WARRANTY, COVENANT OR
OTHER TERM OR CONDITION OF THE PURCHASE AGREEMENT, THIS CERTIFICATE OF
DESIGNATION OR ANY OTHER AGREEMENT, DOCUMENT, CERTIFICATE OR OTHER INSTRUMENT
DELIVERED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED THEREBY OR HEREBY,
EXCEPT TO THE EXTENT THAT SUCH BREACH WOULD NOT HAVE A MATERIAL ADVERSE EFFECT
(AS DEFINED IN THE PURCHASE AGREEMENT) AND EXCEPT, IN THE CASE OF A BREACH OF A
COVENANT WHICH IS CURABLE, ONLY IF SUCH BREACH CONTINUES FOR A PERIOD OF A LEAST
TEN (10) BUSINESS DAYS.


(E)           MECHANICS OF REDEMPTION AT OPTION OF BUYER UPON MAJOR
TRANSACTION.  NO SOONER THAN FIFTEEN (15) DAYS NOR LATER THAN TEN (10) DAYS
PRIOR TO THE CONSUMMATION OF A MAJOR TRANSACTION, BUT NOT PRIOR TO THE PUBLIC
ANNOUNCEMENT OF SUCH MAJOR TRANSACTION, THE

17


--------------------------------------------------------------------------------



COMPANY SHALL DELIVER WRITTEN NOTICE THEREOF VIA FACSIMILE AND OVERNIGHT COURIER
(“NOTICE OF MAJOR TRANSACTION”) TO EACH HOLDER OF SERIES B PREFERRED STOCK.  AT
ANY TIME AFTER RECEIPT OF A NOTICE OF MAJOR TRANSACTION (OR, IN THE EVENT A
NOTICE OF MAJOR TRANSACTION IS NOT DELIVERED AT LEAST TEN (10) DAYS PRIOR TO A
MAJOR TRANSACTION, AT ANY TIME WITHIN TEN (10) DAYS PRIOR TO A MAJOR
TRANSACTION), ANY HOLDER OF SERIES B PREFERRED STOCK THEN OUTSTANDING MAY
REQUIRE THE COMPANY TO REDEEM, EFFECTIVE IMMEDIATELY PRIOR TO THE CONSUMMATION
OF SUCH MAJOR TRANSACTION, ALL OF THE HOLDER’S SERIES B PREFERRED STOCK THEN
OUTSTANDING BY DELIVERING WRITTEN NOTICE THEREOF VIA FACSIMILE AND OVERNIGHT
COURIER (“NOTICE OF REDEMPTION AT OPTION OF BUYER UPON MAJOR TRANSACTION”) TO
THE COMPANY, WHICH NOTICE OF REDEMPTION AT OPTION OF BUYER UPON MAJOR
TRANSACTION SHALL INDICATE (I) THE NUMBER OF SHARES OF SERIES B PREFERRED STOCK
THAT SUCH HOLDER IS ELECTING TO REDEEM AND (II) THE APPLICABLE MAJOR TRANSACTION
REDEMPTION PRICE, AS CALCULATED PURSUANT TO SECTION 8(A) ABOVE.


(F)            ­­MECHANICS OF REDEMPTION AT OPTION OF BUYER UPON TRIGGERING
EVENT.  WITHIN ONE (1) BUSINESS DAY AFTER THE COMPANY OBTAINS KNOWLEDGE OF THE
OCCURRENCE OF A TRIGGERING EVENT, THE COMPANY SHALL DELIVER WRITTEN NOTICE
THEREOF VIA FACSIMILE AND OVERNIGHT COURIER (“NOTICE OF TRIGGERING EVENT”) TO
EACH HOLDER OF SERIES B PREFERRED STOCK.  AT ANY TIME AFTER THE EARLIER OF A
HOLDER’S RECEIPT OF A NOTICE OF TRIGGERING EVENT AND SUCH HOLDER BECOMING AWARE
OF A TRIGGERING EVENT, ANY HOLDER OF SERIES B PREFERRED STOCK THEN OUTSTANDING
MAY REQUIRE THE COMPANY TO REDEEM ALL OF THE SERIES B PREFERRED STOCK BY
DELIVERING WRITTEN NOTICE THEREOF VIA FACSIMILE AND OVERNIGHT COURIER (“NOTICE
OF REDEMPTION AT OPTION OF BUYER UPON TRIGGERING EVENT”) TO THE COMPANY, WHICH
NOTICE OF REDEMPTION AT OPTION OF BUYER UPON TRIGGERING EVENT SHALL INDICATE (I)
THE NUMBER OF SHARES OF SERIES B PREFERRED STOCK THAT SUCH HOLDER IS ELECTING TO
REDEEM AND (II) THE APPLICABLE TRIGGERING EVENT REDEMPTION PRICE, AS CALCULATED
PURSUANT TO SECTION 8(B) ABOVE.


(G)           PAYMENT OF REDEMPTION PRICE.  UPON THE COMPANY’S RECEIPT OF A
NOTICE(S) OF REDEMPTION AT OPTION OF BUYER UPON TRIGGERING EVENT OR A NOTICE(S)
OF REDEMPTION AT OPTION OF BUYER UPON MAJOR TRANSACTION FROM ANY HOLDER OF
SERIES B PREFERRED STOCK, THE COMPANY SHALL IMMEDIATELY NOTIFY SUCH HOLDER OF
SERIES B PREFERRED STOCK BY FACSIMILE OF THE COMPANY’S RECEIPT OF SUCH NOTICE(S)
OF REDEMPTION AT OPTION OF BUYER UPON TRIGGERING EVENT OR NOTICE(S) OF
REDEMPTION AT OPTION OF BUYER UPON MAJOR TRANSACTION AND EACH HOLDER WHICH HAS
SENT SUCH A NOTICE SHALL PROMPTLY SUBMIT TO THE COMPANY SUCH HOLDER’S PREFERRED
STOCK CERTIFICATES WHICH SUCH HOLDER HAS ELECTED TO HAVE REDEEMED.  OTHER THAN
WITH RESPECT TO THE TRIGGERING EVENT DESCRIBED IN CLAUSE (IV) OF SECTION 8(D),
THE COMPANY SHALL HAVE THE SOLE OPTION TO PAY THE REDEMPTION PRICE IN CASH OR
SHARES OF COMMON STOCK IN ACCORDANCE WITH SECTIONS 8(A) AND (B) AND SECTION 9 OF
THIS CERTIFICATE OF DESIGNATION.  THE COMPANY SHALL DELIVER THE APPLICABLE MAJOR
TRANSACTION REDEMPTION PRICE IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE MAJOR
TRANSACTION; PROVIDED THAT A HOLDER’S PREFERRED STOCK CERTIFICATES SHALL HAVE
BEEN SO DELIVERED TO THE COMPANY; PROVIDED FURTHER THAT IF THE COMPANY IS UNABLE
TO REDEEM ALL OF THE SERIES B PREFERRED STOCK TO BE REDEEMED, THE COMPANY SHALL
REDEEM AN AMOUNT FROM EACH HOLDER OF SERIES B PREFERRED STOCK BEING REDEEMED
EQUAL TO SUCH HOLDER’S PRO-RATA AMOUNT (BASED ON THE NUMBER OF SHARES OF SERIES
B PREFERRED STOCK HELD BY SUCH HOLDER RELATIVE TO THE NUMBER OF SHARES OF SERIES
B PREFERRED STOCK OUTSTANDING) OF ALL SERIES B PREFERRED STOCK BEING REDEEMED. 
IF THE COMPANY SHALL FAIL TO REDEEM ALL OF THE SERIES B PREFERRED STOCK
SUBMITTED FOR REDEMPTION (OTHER THAN PURSUANT TO A DISPUTE AS TO THE ARITHMETIC
CALCULATION OF THE REDEMPTION PRICE), IN

18


--------------------------------------------------------------------------------



ADDITION TO ANY REMEDY SUCH HOLDER OF SERIES B PREFERRED STOCK MAY HAVE UNDER
THIS CERTIFICATE OF DESIGNATION AND THE PURCHASE AGREEMENT, THE APPLICABLE
REDEMPTION PRICE PAYABLE IN RESPECT OF SUCH UNREDEEMED SERIES B PREFERRED STOCK
SHALL BEAR INTEREST AT THE RATE OF 2.0% PER MONTH (PRORATED FOR PARTIAL MONTHS)
UNTIL PAID IN FULL.  UNTIL THE COMPANY PAYS SUCH UNPAID APPLICABLE REDEMPTION
PRICE IN FULL TO A HOLDER OF SHARES OF SERIES B PREFERRED STOCK SUBMITTED FOR
REDEMPTION, SUCH HOLDER SHALL HAVE THE OPTION (THE “VOID OPTIONAL REDEMPTION
OPTION”) TO, IN LIEU OF REDEMPTION, REQUIRE THE COMPANY TO PROMPTLY RETURN TO
SUCH HOLDER(S) ALL OF THE SHARES OF SERIES B PREFERRED STOCK THAT WERE SUBMITTED
FOR REDEMPTION BY SUCH HOLDER(S) UNDER THIS SECTION 8 AND FOR WHICH THE
APPLICABLE REDEMPTION PRICE HAS NOT BEEN PAID, BY SENDING WRITTEN NOTICE THEREOF
TO THE COMPANY VIA FACSIMILE (THE “VOID OPTIONAL REDEMPTION NOTICE”).  UPON THE
COMPANY’S RECEIPT OF SUCH VOID OPTIONAL REDEMPTION NOTICE(S) AND PRIOR TO
PAYMENT OF THE FULL APPLICABLE REDEMPTION PRICE TO SUCH HOLDER, (I) THE
NOTICE(S) OF REDEMPTION AT OPTION OF BUYER UPON MAJOR TRANSACTION OR NOTICE(S)
OF REDEMPTION AT OPTION OF BUYER UPON TRIGGERING EVENT (AS APPLICABLE) SHALL BE
NULL AND VOID WITH RESPECT TO THOSE SHARES OF SERIES B PREFERRED STOCK SUBMITTED
FOR REDEMPTION AND FOR WHICH THE APPLICABLE REDEMPTION PRICE HAS NOT BEEN PAID
AND (II) THE COMPANY SHALL IMMEDIATELY RETURN ANY SERIES B PREFERRED STOCK
SUBMITTED TO THE COMPANY BY EACH HOLDER FOR REDEMPTION UNDER THIS SECTION 8(D)
AND FOR WHICH THE APPLICABLE REDEMPTION PRICE HAS NOT BEEN PAID AND (III) THE
CONVERSION PRICE OF SUCH RETURNED SHARES OF SERIES B PREFERRED STOCK SHALL BE
ADJUSTED TO THE LESSER OF (A) THE CONVERSION PRICE AND (B) THE LOWEST CLOSING
BID PRICE DURING THE PERIOD BEGINNING ON THE DATE ON WHICH THE NOTICE(S) OF
REDEMPTION OF OPTION OF BUYER UPON MAJOR TRANSACTION OR NOTICE(S) OF REDEMPTION
OF OPTION OF BUYER UPON TRIGGERING EVENT IS DELIVERED TO THE COMPANY AND ENDING
ON THE DATE ON WHICH THE VOID OPTIONAL REDEMPTION NOTICE(S) IS DELIVERED TO THE
COMPANY; PROVIDED THAT NO ADJUSTMENT SHALL BE MADE IF SUCH ADJUSTMENT WOULD
RESULT IN AN INCREASE OF THE CONVERSION PRICE THEN IN EFFECT; PROVIDED THAT NO
ADJUSTMENT SHALL BE MADE IF SUCH ADJUSTMENT WOULD RESULT IN AN INCREASE OF THE
CONVERSION PRICE THEN IN EFFECT.  A HOLDER’S DELIVERY OF A VOID OPTIONAL
REDEMPTION NOTICE AND EXERCISE OF ITS RIGHTS FOLLOWING SUCH NOTICE SHALL NOT
EFFECT THE COMPANY’S OBLIGATIONS TO MAKE ANY PAYMENTS WHICH HAVE ACCRUED PRIOR
TO THE DATE OF SUCH NOTICE OTHER THAN INTEREST PAYMENTS.  PAYMENTS PROVIDED FOR
IN THIS SECTION 8 SHALL HAVE PRIORITY TO PAYMENTS TO OTHER STOCKHOLDERS IN
CONNECTION WITH A MAJOR TRANSACTION.


(H)           DEMAND REGISTRATION RIGHTS.  IF THE REDEMPTION PRICE UPON THE
OCCURRENCE OF A MAJOR TRANSACTION OR A TRIGGERING EVENT IS PAID IN SHARES OF
COMMON STOCK AND SUCH SHARES HAVE NOT BEEN PREVIOUSLY REGISTERED ON A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, A HOLDER OF SERIES B PREFERRED
STOCK MAY MAKE A WRITTEN REQUEST FOR REGISTRATION UNDER THE SECURITIES ACT
PURSUANT TO THIS SECTION 8(H) OF ALL OF ITS SHARES OF COMMON STOCK ISSUED UPON
SUCH MAJOR TRANSACTION OR TRIGGERING EVENT.  THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO CAUSE TO BE FILED AND DECLARED EFFECTIVE AS SOON AS
REASONABLY PRACTICABLE (BUT IN NO EVENT LATER THAN THE NINETIETH (90TH) DAY
AFTER SUCH HOLDER’S REQUEST IS MADE) A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, PROVIDING FOR THE SALE OF ALL OF THE SHARES OF COMMON STOCK
ISSUED UPON SUCH MAJOR TRANSACTION OR TRIGGERING EVENT BY SUCH HOLDER.  THE
COMPANY AGREES TO USE ITS REASONABLE BEST EFFORTS TO KEEP ANY SUCH REGISTRATION
STATEMENT CONTINUOUSLY EFFECTIVE FOR RESALE OF THE COMMON STOCK FOR SO LONG AS
SUCH HOLDER SHALL REQUEST, BUT IN NO EVENT SHALL THE COMPANY BE REQUIRED TO
MAINTAIN THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT LATER THAN THE DATE
THAT THE SHARES OF COMMON STOCK ISSUED UPON SUCH MAJOR TRANSACTION OR TRIGGERING
EVENT MAY BE OFFERED FOR RESALE TO THE PUBLIC PURSUANT TO RULE 144(K).

19


--------------------------------------------------------------------------------



(I)            HOLDER’S REDEMPTION OPTION.  IN ADDITION TO ALL OTHER RIGHTS OF
THE HOLDERS OF SERIES B PREFERRED STOCK CONTAINED HEREIN, ON ANY DATE THAT IS AT
LEAST FIVE (5) YEARS FOLLOWING THE ISSUANCE DATE (“REDEMPTION OPTION DATE”),
EACH HOLDER OF SERIES B PREFERRED STOCK SHALL HAVE THE RIGHT, AT SUCH HOLDER’S
OPTION, TO REQUIRE THE COMPANY TO REDEEM ALL OR A PORTION OF SUCH HOLDER’S
SHARES OF SERIES B PREFERRED STOCK (THE “REDEMPTION OPTION”) AT A PRICE PER
SHARE OF SERIES B PREFERRED STOCK EQUAL TO ONE HUNDRED PERCENT (100%) OF THE
LIQUIDATION PREFERENCE AMOUNT, PLUS ANY ACCRUED BUT UNPAID DIVIDENDS AND
LIQUIDATED DAMAGES.  THE HOLDER SHALL EXERCISE THE REDEMPTION OPTION BY
DELIVERING WRITTEN NOTICE THEREOF VIA FACSIMILE AND OVERNIGHT COURIER (“NOTICE
OF REDEMPTION OPTION”) TO THE COMPANY FIVE (5) DAYS PRIOR TO THE REDEMPTION
OPTION DATE, WHICH NOTICE OF REDEMPTION OPTION SHALL INDICATE (I) THE NUMBER OF
SHARES OF SERIES B PREFERRED STOCK THAT SUCH HOLDER IS ELECTING TO REDEEM AND
(II) THE APPLICABLE HOLDER’S REDEMPTION OPTION PRICE.  FOR PURPOSES HEREOF,
“VWAP” SHALL MEAN, FOR ANY DATE, (I) THE DAILY VOLUME WEIGHTED AVERAGE CLOSING
PRICE OF THE COMMON STOCK FOR SUCH DATE ON THE OTC BULLETIN BOARD AS REPORTED BY
BLOOMBERG FINANCIAL L.P. (BASED ON A TRADING DAY FROM 9:30 A.M. EASTERN TIME TO
4:02 P.M. EASTERN TIME); (II) IF THE COMMON STOCK IS NOT THEN LISTED OR QUOTED
ON THE OTC BULLETIN BOARD AND IF PRICES FOR THE COMMON STOCK ARE THEN REPORTED
IN THE “PINK SHEETS” PUBLISHED BY THE PINK SHEETS, LLC (OR A SIMILAR
ORGANIZATION OR AGENCY SUCCEEDING TO ITS FUNCTIONS OF REPORTING PRICES), THE
MOST RECENT BID PRICE PER SHARE OF THE COMMON STOCK SO REPORTED; OR (III) IN ALL
OTHER CASES, THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK AS DETERMINED BY
AN INDEPENDENT APPRAISER SELECTED IN GOOD FAITH BY THE HOLDER AND REASONABLY
ACCEPTABLE TO THE COMPANY.  IF, UPON THE COMPANY’S RECEIPT OF A NOTICE OF
REDEMPTION OPTION, THE COMPANY CANNOT REDEEM THE NUMBER OF HOLDER’S SHARES OF
SERIES B PREFERRED STOCK INDICATED ON SUCH NOTICE, THAN THE HOLDER SHALL HAVE
THE OPTION TO APPOINT ADDITIONAL MEMBERS (“ADDITIONAL DESIGNEES”) TO THE BOARD
OF THE DIRECTORS, WHICH THE COMPANY SHALL APPOINT NO LATER THAN THIRTY (30) DAYS
FOLLOWING THE RECEIPT OF THE NOTICE OF REDEMPTION OPTION, SUCH THAT SUCH
ADDITIONAL DESIGNEES PLUS THE PURCHASER DESIGNEES (AS DEFINED IN THE PURCHASE
AGREEMENT) SHALL COMPRISE THE MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS
OF THE COMPANY.


9.             ­INABILITY TO FULLY CONVERT.


(A)           ­HOLDER’S OPTION IF COMPANY CANNOT FULLY CONVERT.  IF, UPON THE
COMPANY’S RECEIPT OF A CONVERSION NOTICE, THE COMPANY CANNOT ISSUE SHARES OF
COMMON STOCK REGISTERED FOR RESALE UNDER THE REGISTRATION STATEMENT FOR ANY
REASON, INCLUDING, WITHOUT LIMITATION, BECAUSE THE COMPANY (W) DOES NOT HAVE A
SUFFICIENT NUMBER OF SHARES OF COMMON STOCK AUTHORIZED AND AVAILABLE, (X) IS
OTHERWISE PROHIBITED BY APPLICABLE LAW OR BY THE RULES OR REGULATIONS OF ANY
STOCK EXCHANGE, INTERDEALER QUOTATION SYSTEM OR OTHER SELF-REGULATORY
ORGANIZATION WITH JURISDICTION OVER THE COMPANY OR ITS SECURITIES FROM ISSUING
ALL OF THE COMMON STOCK WHICH IS TO BE ISSUED TO A HOLDER OF SERIES B PREFERRED
STOCK PURSUANT TO A CONVERSION NOTICE OR (Y) SUBSEQUENT TO THE EFFECTIVE DATE OF
THE REGISTRATION STATEMENT, FAILS TO HAVE A SUFFICIENT NUMBER OF SHARES OF
COMMON STOCK REGISTERED FOR RESALE UNDER THE REGISTRATION STATEMENT, THEN THE
COMPANY SHALL ISSUE AS MANY SHARES OF COMMON STOCK AS IT IS ABLE TO ISSUE IN
ACCORDANCE WITH SUCH HOLDER’S CONVERSION NOTICE AND PURSUANT TO SECTION 5(B)(II)
ABOVE AND, WITH RESPECT TO THE UNCONVERTED SERIES B PREFERRED STOCK, THE HOLDER,
SOLELY AT SUCH HOLDER’S OPTION, CAN ELECT, WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT OF NOTICE FROM THE COMPANY THEREOF TO:

 

20


--------------------------------------------------------------------------------



(I)            REQUIRE THE COMPANY TO REDEEM FROM SUCH HOLDER THOSE SERIES B
PREFERRED STOCK FOR WHICH THE COMPANY IS UNABLE TO ISSUE COMMON STOCK IN
ACCORDANCE WITH SUCH HOLDER’S CONVERSION NOTICE (“MANDATORY REDEMPTION”) AT A
PRICE PER SHARE EQUAL TO THE MAJOR TRANSACTION REDEMPTION PRICE AS OF SUCH
CONVERSION DATE (THE “MANDATORY REDEMPTION PRICE”); PROVIDED THAT THE COMPANY
SHALL HAVE THE SOLE OPTION TO PAY THE MANDATORY REDEMPTION PRICE IN CASH OR
SHARES OF COMMON STOCK;


(II)           IF THE COMPANY’S INABILITY TO FULLY CONVERT SERIES B PREFERRED
STOCK IS PURSUANT TO SECTION 9(A)(Y) ABOVE, REQUIRE THE COMPANY TO ISSUE
RESTRICTED SHARES OF COMMON STOCK IN ACCORDANCE WITH SUCH HOLDER’S CONVERSION
NOTICE AND PURSUANT TO SECTION 5(B)(II) ABOVE;


(III)          VOID ITS CONVERSION NOTICE AND RETAIN OR HAVE RETURNED, AS THE
CASE MAY BE, THE SHARES OF SERIES B PREFERRED STOCK THAT WERE TO BE CONVERTED
PURSUANT TO SUCH HOLDER’S CONVERSION NOTICE (PROVIDED THAT A HOLDER’S VOIDING
ITS CONVERSION NOTICE SHALL NOT EFFECT THE COMPANY’S OBLIGATIONS TO MAKE ANY
PAYMENTS WHICH HAVE ACCRUED PRIOR TO THE DATE OF SUCH NOTICE); OR


(IV)          EXERCISE ITS BUY-IN RIGHTS PURSUANT TO AND IN ACCORDANCE WITH THE
TERMS AND PROVISIONS OF SECTION 5(B)(VI) HEREOF.


(B)           ­MECHANICS OF FULFILLING HOLDER’S ELECTION.  THE COMPANY SHALL
IMMEDIATELY SEND VIA FACSIMILE OR OVERNIGHT COURIER TO A HOLDER OF SERIES B
PREFERRED STOCK, UPON RECEIPT OF AN ORIGINAL OR FACSIMILE COPY OF A CONVERSION
NOTICE FROM SUCH HOLDER WHICH CANNOT BE FULLY SATISFIED AS DESCRIBED IN SECTION
9(A) ABOVE, A NOTICE OF THE COMPANY’S INABILITY TO FULLY SATISFY SUCH HOLDER’S
CONVERSION NOTICE (THE “INABILITY TO FULLY CONVERT NOTICE”).  SUCH INABILITY TO
FULLY CONVERT NOTICE SHALL INDICATE (I) THE REASON WHY THE COMPANY IS UNABLE TO
FULLY SATISFY SUCH HOLDER’S CONVERSION NOTICE, (II) THE NUMBER OF SERIES B
PREFERRED STOCK WHICH CANNOT BE CONVERTED AND (III) THE APPLICABLE MANDATORY
REDEMPTION PRICE.  SUCH HOLDER SHALL NOTIFY THE COMPANY OF ITS ELECTION PURSUANT
TO SECTION 9(A) ABOVE BY DELIVERING WRITTEN NOTICE VIA FACSIMILE TO THE COMPANY
(“NOTICE IN RESPONSE TO INABILITY TO CONVERT”).


(C)           ­PAYMENT OF REDEMPTION PRICE.  IF SUCH HOLDER SHALL ELECT TO HAVE
ITS SHARES REDEEMED PURSUANT TO SECTION 9(A)(I) ABOVE, THE COMPANY SHALL PAY THE
MANDATORY REDEMPTION PRICE TO SUCH HOLDER WITHIN THIRTY (30) DAYS OF THE
COMPANY’S RECEIPT OF THE HOLDER’S NOTICE IN RESPONSE TO INABILITY TO CONVERT,
PROVIDED THAT PRIOR TO THE COMPANY’S RECEIPT OF THE HOLDER’S NOTICE IN RESPONSE
TO INABILITY TO CONVERT THE COMPANY HAS NOT DELIVERED A NOTICE TO SUCH HOLDER
STATING, TO THE SATISFACTION OF THE HOLDER, THAT THE EVENT OR CONDITION
RESULTING IN THE MANDATORY REDEMPTION HAS BEEN CURED AND ALL CONVERSION SHARES
ISSUABLE TO SUCH HOLDER CAN AND WILL BE DELIVERED TO THE HOLDER IN ACCORDANCE
WITH THE TERMS OF SECTION 2(G).  IF THE COMPANY SHALL FAIL TO PAY THE APPLICABLE
MANDATORY REDEMPTION PRICE TO SUCH HOLDER ON A TIMELY BASIS AS DESCRIBED IN THIS
SECTION 9(C) (OTHER THAN PURSUANT TO A DISPUTE AS TO THE DETERMINATION OF THE
ARITHMETIC CALCULATION OF THE REDEMPTION PRICE), IN ADDITION TO ANY REMEDY SUCH
HOLDER OF SERIES B PREFERRED STOCK MAY HAVE UNDER THIS CERTIFICATE OF
DESIGNATION AND THE PURCHASE AGREEMENT, SUCH UNPAID AMOUNT SHALL BEAR INTEREST
AT THE RATE OF 2.0% PER MONTH (PRORATED FOR PARTIAL MONTHS)

21


--------------------------------------------------------------------------------



UNTIL PAID IN FULL.  UNTIL THE FULL MANDATORY REDEMPTION PRICE IS PAID IN FULL
TO SUCH HOLDER, SUCH HOLDER MAY (I) VOID THE MANDATORY REDEMPTION WITH RESPECT
TO THOSE SERIES B PREFERRED STOCK FOR WHICH THE FULL MANDATORY REDEMPTION PRICE
HAS NOT BEEN PAID, (II) RECEIVE BACK SUCH SERIES B PREFERRED STOCK, AND (III)
REQUIRE THAT THE CONVERSION PRICE OF SUCH RETURNED SERIES B PREFERRED STOCK BE
ADJUSTED TO THE LESSER OF (A) THE CONVERSION PRICE AND (B) THE LOWEST CLOSING
BID PRICE DURING THE PERIOD BEGINNING ON THE CONVERSION DATE AND ENDING ON THE
DATE THE HOLDER VOIDED THE MANDATORY REDEMPTION.


(D)           ­PRO-RATA CONVERSION AND REDEMPTION.  IN THE EVENT THE COMPANY
RECEIVES A CONVERSION NOTICE FROM MORE THAN ONE HOLDER OF SERIES B PREFERRED
STOCK ON THE SAME DAY AND THE COMPANY CAN CONVERT AND REDEEM SOME, BUT NOT ALL,
OF THE SERIES B PREFERRED STOCK PURSUANT TO THIS SECTION 9, THE COMPANY SHALL
CONVERT AND REDEEM FROM EACH HOLDER OF SERIES B PREFERRED STOCK ELECTING TO HAVE
SERIES B PREFERRED STOCK CONVERTED AND REDEEMED AT SUCH TIME AN AMOUNT EQUAL TO
SUCH HOLDER’S PRO-RATA AMOUNT (BASED ON THE NUMBER SHARES OF SERIES B PREFERRED
STOCK HELD BY SUCH HOLDER RELATIVE TO THE NUMBER SHARES OF SERIES B PREFERRED
STOCK OUTSTANDING) OF ALL SHARES OF SERIES B PREFERRED STOCK BEING CONVERTED AND
REDEEMED AT SUCH TIME.


10.           ­VOTE TO CHANGE THE TERMS OF OR ISSUE PREFERRED STOCK.  THE
AFFIRMATIVE VOTE AT A MEETING DULY CALLED FOR SUCH PURPOSE OR THE WRITTEN
CONSENT WITHOUT A MEETING, OF THE HOLDERS OF NOT LESS THAN SEVENTY-FIVE PERCENT
(75%) OF THE THEN OUTSTANDING SHARES OF SERIES B PREFERRED STOCK (IN ADDITION TO
ANY OTHER CORPORATE APPROVALS THEN REQUIRED TO EFFECT SUCH ACTION), SHALL BE
REQUIRED (A) FOR ANY CHANGE TO THIS CERTIFICATE OF DESIGNATION OR THE COMPANY’S
ARTICLES OF INCORPORATION WHICH WOULD AMEND, ALTER, CHANGE OR REPEAL ANY OF THE
POWERS, DESIGNATIONS, PREFERENCES AND RIGHTS OF THE SERIES B PREFERRED STOCK OR
(B) FOR THE ISSUANCE OF SHARES OF SERIES B PREFERRED STOCK OTHER THAN PURSUANT
TO THE PURCHASE AGREEMENT.


11.           ­LOST OR STOLEN CERTIFICATES.  UPON RECEIPT BY THE COMPANY OF
EVIDENCE SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION OR
MUTILATION OF ANY PREFERRED STOCK CERTIFICATES REPRESENTING THE SHARES OF SERIES
B PREFERRED STOCK, AND, IN THE CASE OF LOSS, THEFT OR DESTRUCTION, OF ANY
INDEMNIFICATION UNDERTAKING BY THE HOLDER TO THE COMPANY AND, IN THE CASE OF
MUTILATION, UPON SURRENDER AND CANCELLATION OF THE PREFERRED STOCK
CERTIFICATE(S), THE COMPANY SHALL EXECUTE AND DELIVER NEW PREFERRED STOCK
CERTIFICATE(S) OF LIKE TENOR AND DATE; PROVIDED, HOWEVER, THAT THE COMPANY SHALL
NOT BE OBLIGATED TO RE-ISSUE PREFERRED STOCK CERTIFICATES IF THE HOLDER
CONTEMPORANEOUSLY REQUESTS THE COMPANY TO CONVERT SUCH SHARES OF SERIES B
PREFERRED STOCK INTO COMMON STOCK.


12.           ­REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  THE REMEDIES PROVIDED IN THIS CERTIFICATE OF DESIGNATION
SHALL BE CUMULATIVE AND IN ADDITION TO ALL OTHER REMEDIES AVAILABLE UNDER THIS
CERTIFICATE OF DESIGNATION, AT LAW OR IN EQUITY (INCLUDING A DECREE OF SPECIFIC
PERFORMANCE AND/OR OTHER INJUNCTIVE RELIEF), NO REMEDY CONTAINED HEREIN SHALL BE
DEEMED A WAIVER OF COMPLIANCE WITH THE PROVISIONS GIVING RISE TO SUCH REMEDY AND
NOTHING HEREIN SHALL LIMIT A HOLDER’S RIGHT TO PURSUE ACTUAL DAMAGES FOR ANY
FAILURE BY THE COMPANY TO COMPLY WITH THE TERMS OF THIS CERTIFICATE OF
DESIGNATION.  AMOUNTS SET FORTH OR PROVIDED FOR HEREIN WITH RESPECT TO PAYMENTS,
CONVERSION AND THE LIKE (AND THE COMPUTATION THEREOF) SHALL BE THE AMOUNTS TO BE
RECEIVED BY THE HOLDER THEREOF AND SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED
HEREIN, BE SUBJECT TO ANY OTHER OBLIGATION OF THE COMPANY (OR THE PERFORMANCE
THEREOF).  THE

22


--------------------------------------------------------------------------------



COMPANY ACKNOWLEDGES THAT A BREACH BY IT OF ITS OBLIGATIONS HEREUNDER WILL CAUSE
IRREPARABLE HARM TO THE HOLDERS OF THE SERIES B PREFERRED STOCK AND THAT THE
REMEDY AT LAW FOR ANY SUCH BREACH MAY BE INADEQUATE.  THE COMPANY THEREFORE
AGREES THAT, IN THE EVENT OF ANY SUCH BREACH OR THREATENED BREACH, THE HOLDERS
OF THE SERIES B PREFERRED STOCK SHALL BE ENTITLED, IN ADDITION TO ALL OTHER
AVAILABLE REMEDIES, TO AN INJUNCTION RESTRAINING ANY BREACH, WITHOUT THE
NECESSITY OF SHOWING ECONOMIC LOSS AND WITHOUT ANY BOND OR OTHER SECURITY BEING
REQUIRED.


13.           ­SPECIFIC SHALL NOT LIMIT GENERAL; CONSTRUCTION.  NO SPECIFIC
PROVISION CONTAINED IN THIS CERTIFICATE OF DESIGNATION SHALL LIMIT OR MODIFY ANY
MORE GENERAL PROVISION CONTAINED HEREIN.  THIS CERTIFICATE OF DESIGNATION SHALL
BE DEEMED TO BE JOINTLY DRAFTED BY THE COMPANY AND ALL INITIAL PURCHASERS OF THE
SERIES B PREFERRED STOCK AND SHALL NOT BE CONSTRUED AGAINST ANY PERSON AS THE
DRAFTER HEREOF.


14.           ­FAILURE OR INDULGENCE NOT WAIVER.  NO FAILURE OR DELAY ON THE
PART OF A HOLDER OF SERIES B PREFERRED STOCK IN THE EXERCISE OF ANY POWER, RIGHT
OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE OF ANY SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE OTHER OR
FURTHER EXERCISE THEREOF OR OF ANY OTHER RIGHT, POWER OR PRIVILEGE.


15.           DEMAND REGISTRATION RIGHTS FOR ADDITIONAL REGISTRABLE SECURITIES.

(a)           A holder may make a written request to the Company (a “Demand
Notice”) for registration under the Securities Act (a “Demand Registration”),
pursuant to this Section 15 of all of shares of Common Stock issuable upon the
conversion of the Series B Preferred Stock issuable upon exercise of the Series
B Warrants (the “Additional Registrable Securities”) of the Company; provided,
however, that the Company shall not be obligated to effect more than two Demand
Registrations pursuant to this Section 15 (which registration shall be made on
Form SB-2, or a successor form thereto, if available for use by the Company). 
The Company shall use its reasonable best efforts to file a registration
statement under the Securities Act providing for the resale of all of the
Additional Registrable Securities within thirty (30) days following delivery of
the Demand Notice (the “Filing Date”) and have it declared effective within
ninety (90) days following delivery of the Demand Notice (the “Effectiveness
Date”).  The Company agrees to use its reasonable best efforts to keep any such
registration statement continuously effective for resale of the Additional
Registrable Securities for so long as a holder shall request, but in no event
shall the Company be required to maintain the effectiveness of such registration
statement later than the date that the Additional Registrable Securities may be
offered for resale to the public pursuant to Rule 144(k) (the “Effectiveness
Period”).


(B)           A HOLDER MAY, AT ANY TIME PRIOR TO THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT RELATING TO SUCH REGISTRATION, REVOKE SUCH REQUEST BY
PROVIDING A WRITTEN NOTICE TO THE COMPANY REVOKING SUCH REQUEST.  IF A HOLDER
SHALL REVOKE ANY DEMAND FOR REGISTRATION OR SUCH DEMAND REGISTRATION OTHERWISE
FAILS TO BECOME EFFECTIVE AS A RESULT OF ANY ACTION OR INACTION BY SUCH HOLDER,
A HOLDER SHALL COUNT SUCH REVOKED DEMAND AS ONE COMPLETED DEMAND FOR
REGISTRATION PURSUANT TO THIS SECTION 15.


(C)           A DEMAND REGISTRATION REQUESTED PURSUANT TO THIS SECTION 15 WILL
NOT BE DEEMED TO HAVE BEEN EFFECTED UNLESS THE REGISTRATION STATEMENT RELATING
THERETO HAS BECOME

23


--------------------------------------------------------------------------------



EFFECTIVE UNDER THE SECURITIES ACT AND REMAINED EFFECTIVE FOR A PERIOD OF NINETY
(90) DAYS FOLLOWING THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT.


(D)           THE COMPANY AND THE HOLDER OF THE SERIES B PREFERRED STOCK AGREE
THAT THE HOLDER WILL SUFFER DAMAGES IF THE REGISTRATION STATEMENT IS NOT FILED
ON OR PRIOR TO THE FILING DATE AND NOT DECLARED EFFECTIVE BY THE SEC ON OR PRIOR
TO THE EFFECTIVENESS DATE.  THE COMPANY AND THE HOLDER FURTHER AGREE THAT IT
WOULD NOT BE FEASIBLE TO ASCERTAIN THE EXTENT OF SUCH DAMAGES WITH PRECISION. 
ACCORDINGLY, IF (A) THE REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO THE
FILING DATE, OR (B) THE REGISTRATION STATEMENT IS NOT DECLARED EFFECTIVE BY THE
SEC ON OR PRIOR TO THE EFFECTIVENESS DATE, OR (C) THE COMPANY FAILS TO FILE WITH
THE SEC A REQUEST FOR ACCELERATION IN ACCORDANCE WITH RULE 461 PROMULGATED UNDER
THE SECURITIES ACT WITHIN THREE (3) BUSINESS DAYS OF THE DATE THAT THE COMPANY
IS NOTIFIED (ORALLY OR IN WRITING, WHICHEVER IS EARLIER) BY THE SEC THAT A
REGISTRATION STATEMENT WILL NOT BE “REVIEWED,” OR NOT SUBJECT TO FURTHER REVIEW,
OR (D) THE REGISTRATION STATEMENT IS FILED WITH AND DECLARED EFFECTIVE BY THE
SEC BUT THEREAFTER CEASES TO BE EFFECTIVE AT ANY TIME PRIOR TO THE EXPIRATION OF
THE EFFECTIVENESS PERIOD, OR (E) TRADING IN THE COMMON STOCK SHALL BE SUSPENDED
OR IF THE COMMON STOCK IS NO LONGER QUOTED ON OR DELISTED FROM THE PRINCIPAL
EXCHANGE ON WHICH THE COMMON STOCK IS THEN TRADED FOR ANY REASON FOR MORE THAN
THREE (3) BUSINESS DAYS IN THE AGGREGATE (ANY SUCH FAILURE OR BREACH BEING
REFERRED TO AS AN “EVENT,” AND FOR PURPOSES OF CLAUSES (A) AND (B) THE DATE ON
WHICH SUCH EVENT OCCURS, OR FOR PURPOSES OF CLAUSE (C) THE DATE ON WHICH SUCH
THREE (3) BUSINESS DAY PERIOD IS EXCEEDED, OR FOR PURPOSES OF CLAUSE (D) AFTER
MORE THAN FIFTEEN (15) BUSINESS DAYS, OR FOR PURPOSES OF CLAUSE (E) THE DATE ON
WHICH SUCH THREE (3) BUSINESS DAY PERIOD IS EXCEEDED, BEING REFERRED TO AS
“EVENT DATE”), THE COMPANY SHALL PAY AN AMOUNT AS LIQUIDATED DAMAGES TO THE
HOLDER, PAYABLE IN CASH, EQUAL TO ONE AND ONE-HALF PERCENT (1.5%) OF THE
AGGREGATE WARRANT PRICE PAID PURSUANT TO THE EXERCISE OF SERIES B WARRANT FOR
EACH CALENDAR MONTH OR PORTION THEREOF THEREAFTER FROM THE EVENT DATE UNTIL THE
APPLICABLE EVENT IS CURED; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE AMOUNT
OF LIQUIDATED DAMAGES PAYABLE AT ANY TIME AND FROM TIME TO TIME TO ANY HOLDER
PURSUANT TO THIS SECTION 13(D) EXCEED AN AGGREGATE OF FIFTEEN PERCENT (15%) OF
THE AGGREGATE WARRANT PRICE PAID PURSUANT TO THE EXERCISE OF THIS WARRANT. 
LIQUIDATED DAMAGES PAYABLE BY THE COMPANY PURSUANT TO THIS SECTION 13(D) SHALL
BE PAYABLE ON THE FIRST (1ST) BUSINESS DAY OF EACH THIRTY (30) DAY PERIOD
FOLLOWING THE EVENT DATE.

24


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has executed and subscribed this Certificate
and does affirm the foregoing as true this         day of               ,
200   .

NASCENT WINE COMPANY, INC.

 

 

 

 

 

By:

 

 

 

Name:

Sandro Piancone

 

 

Title:

Chief Executive Officer

 

25


--------------------------------------------------------------------------------


EXHIBIT I

NASCENT WINE COMPANY, INC.
CONVERSION NOTICE

Reference is made to the Certificate of Designation of the Relative Rights and
Preferences of the Series B Preferred Stock of Nascent Wine Company, Inc. (the
“Certificate of Designation”).  In accordance with and pursuant to the
Certificate of Designation, the undersigned hereby elects to convert the number
of shares of Series B Preferred Stock, par value $0.001 per share (the
“Preferred Shares”), of Nascent Wine Company, Inc., a Nevada corporation (the
“Company”), indicated below into shares of Common Stock, par value $0.001 per
share (the “Common Stock”), of the Company, by tendering the stock
certificate(s) representing the share(s) of Preferred Shares specified below as
of the date specified below.

Date of Conversion:

 

 

 

 

Number of Preferred Shares to be converted:

 

 

 

 

Stock certificate no(s). of Preferred Shares to be converted:

 

 

 

 

The Common Stock have been sold pursuant to the Registration Statement: YES
o   NO o

 

 

 

Please confirm the following information:

 

 

 

 

Conversion Price:

 

 

 

 

Number of shares of Common Stock

 

 

to be issued:

 

 

 

 

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion:

 

 

 

 

Please issue the Common Stock into which the Preferred Shares are being
converted and, if applicable, any check drawn on an account of the Company in
the following name and to the following address:

 

 

 

Issue to:

 

 

 

 

 

 

Facsimile Number:

 

 

 

 

Authorization:

 

 

 

 

 

By:

 

 

Title:

 

Dated:

 

 

26


--------------------------------------------------------------------------------